Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 1 of 119 Page|D #: 2

BUD\.

d . UNITED STATES DISTRICT COURT
UDGE VV: DS FOR THE SOUTHERN DISTRICT OF NEW YORK

 

METAS.WITCH NETWORKS LTD. and
METASWITCH NETWORKS CORP.,

Plaintiffs,
v.

RIBBON COMMUNICATIONS INC.;
GENBAND HOLDINGS COMPANY;
GENBAND US LLC; and SONUS
NETWORKS, INC. (d/b/a RIBBON
COMMUNICATIONS OPERATING
COMPANY),

Defendants.

 

 

N01 8 Cv10815

The Honorable
JURY TRIAL REQUESTED

REDACTED

COMPLAINT

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 2 of 119 Page|D #: 3

 

TABLE OF CONTENTS
I. NATURE OF THE ACTION .............................................................................................. 3
II. THE PARTIES ................................................................................................................... 11
A. Metaswitch ............................................................................................................. 11
B. Genband ................................................................................................................. 12
C. Sonus ...................................................................................................................... 13
D. Ribbon .................................................................................................................... 13
III. JURISDICTION AND VENUE ........................................................................................ 14
IV.. INDUSTRY AND PRODUCT BACKGROUND ............................................................. 17

A. Fixed-Line Network Operators Historically Relied on Now Deteriorating
Legacy TDM Circuit Switches .............................................................................. 17

B. Fixed-Line Network Operators Now Primarily Turn to Ribbon or
Metaswitch to Modernize Their Fixed-Line Networks to Use VoIP

Technology ............................................................................................................ 19
C. VoIP Fixed-Line Network Transformation Products and Services ....................... 21
i. SoRsWitches .............................................................................................. 22
ii. Media Gateways ....................................................................................... 23
iii. VoIP Fixed-Line Network Transformation Services ............................... 23
V. RELEVANT MARKETS .................................................................................................. 23
A. The Fixed-Line Network Transformation Market ................................................. 24

i. The Fixed-Line Network Transformation Market ls a Distinct
Antitrust Product Market .............................. _ ............................................ 2 4

ii. Ribbon Has Monopoly Power in the Fixed-Line Network

Transformation Market ............................................................................. 26
B. The Legacy DMS Maintenance Market ................................................................. 30

i. The Legacy DMS Maintenance Market Is a Distinct Antitrust
Product Market ......................................................................................... 31

Casé 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 3 of 119 Page|D #: 4

ii. Ribbon Has Monopoly Power in the Legacy DMS Maintenance

Market ...................................................................................................... 31
C. Geographic Market ................................................................................................ 36
D. Interstate Commerce .............................................................................................. 39

VI. RIBBON HAS ADMITTED ITS SPECIFIC INTENT TO MONOPOLIZE BY
ELIMINATING COMPETITORS THROUGH EXCLUSIONARY ACTS rN
ORDER TO RAISE PRICES ............................................................................................. 39

VII. RIBBON HAS ENGAGED IN UNLAWFUL EXCLUSIONARY CONDUCT TO
ACQUIRE AND MAINTAIN MONOPOLY POWER .................................................... 41

A. Ribbon Has Engaged in Exclusionary Conduct by the Bad Faith Assertion
of Patents That Nortel Deceitfully Incorporated into the CableLabs
PacketCable Industry Standard While Seeking to Evade the Royalty-Free
Licensing Obligation of that Standard. .................................................................. 41

i. Nortel, Ribbon, and Metaswitch All Participated in the
PacketCable Standard-Setting Process Intended to Beneflt
Consumers by Lowering Production Costs Through a New
Industry Standard With a Royalty-Free Patent Pool for IPR
Included in That Standard. ....................................................................... 41

ii. Nortel Tried-But Failed_To Shield Its Patents From the
Royalty-Free Obligation by Deceptively Setting Up a “Paper”
Shell Company. ........................................................................................ 44

iii. Nortel Networks, Inc., Nortel Networks Cable Solutions, Inc., and
Ribbon Failed to Withdraw Nortel’s Patents from PacketCable
Speciflcations, Resulting in a Perpetual, Royalty-Free License. ............. 46

iv. Nortel Manipulated the Standard-Setting Process by Deceiving
CableLabs and Its Participants into Believing That Its Patents
Would Be Made Available on a Royalty-Free Basis. .............................. 48

v. Ribbon Deceived CableLabs and its Participants by Not
Withdrawing the Patents from the PacketCable Standard, Which
Independently Encumbered the Patents With a Perpetual Royalty-
Free Licensing Obligation. ....................................................................... 52

vi. Ribbon’s Bad Faith Assertion of the Nortel Patents Against
Metaswitch Was an Anticompetitive and Exclusionary Act .................... 53

vii. Ribbon Asserted Its IPR in Bad Faith to Block Metaswitch from
Competing in the Legacy DMS Maintenance Market .............................. 55

ii

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 4 of 119 Page|D #: 5

viii. Ribbon Asserted Inapplicable or NonEXistent Intellectual
Property Rights in Bad Faith Against Metaswitch’s New Line
Frame Adapters. ....................................................................................... 62

a. Ribbon kills Metaswitch’s first attempt to commercialize
the line frame adapters by asserting undisclosed intellectual
property against line frame adapter products sight-unseen ............ 64

b. Ribbon kills Metaswitch’s second attempt to commercialize
the line frame adapters in response to customer requests. ............. 68

B. Ribbon Used Anticompetitive Acquisitions to Gain Monopoly Power in
the Relevant Markets, Which lt Then Leveraged to Maintain Its
Monopolies Against Metaswitch Through Exclusionary Conditional

Pricing Conduct ..................................................................................................... 69
i. Genband’s Anticompetitive Acquisitions ................................................ 70
ii. Sonus’s Anticompetitive Acquisitions ..................................................... 72

a. The Genband-Sonus Merger Grants Monopoly Power to
Ribbon ............................................................................................ 73

b. Ribbon Leveraged lts Acquired Monopoly Power in the
Legacy DMS Maintenance Market in Order to Impede
Metaswitch from Competing in the Fixed-Line Network
Transformation Market. ................................................................. 74

C. Ribbon Also Engaged in Anticompetitive and Exclusionary Conduct to
Acquire and Maintain Its Monopoly Power in the Relevant Markets by
Repeatedly Making Materially False and Misleading Statements About
Metaswitch and lts Products to Customers. ........................................................... 79

VIII. RIBBON’S EXCLUSIONARY CONDUCT HAS CAUSED SUBSTANTIAL
HARM TO COMPETITION, CUSTOMERS, ULTIMATE CONSUMERS, AND

METASWITCH ................................................................................................................. 82
A. Anticompetitive Harm to Competition .................................................................. 82
B. Anticompetitive Harm to Customers ..................................................................... 83
C. Anticompetitive Harm to Consumer Subscribers .................................................. 85
D. Anticompetitive Harm and Damages to Metaswitch ............................................. 86

iii

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 5 of 119 Page|D #: 6

CAUSES OF ACTION .................................................................................................................. 87
Count I: Monopolization of the Fixed-Line Network Transformation Market,
Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2 .............................. 87
Count II: Attempted Monopolization of the Fixed-Line Network Transformation
Market, Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2 ................ 90
Count III: Monopolization of the Legacy DMS Maintenance Market, Violation of
Section 2 of the Sherman Act, 15 U.S.C. § 2 ................................................... 93
Count IV: Attempted Monopolization of the Legacy DMS Maintenance Market,
Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2 .............................. 95
Count V: Violation of Section l of the Sherman Act, 15 U.S.C. § l .............................. 98
Count VI: Patent Misuse, Violation of Section 2 of the Sherman Act,
15 U.S.C.§2 .................................................................................................. 101
Count VII: False Advertising, Violation of Section 43 of the Lanham Act,
15 U.S.C. § 1125(a) ....................................................................................... 103
Count VIII: Violation of the Donnelly Act, N.Y. Gen. Bus. Law § 340, et seq. .............. 104
Count IX: Deceptive Acts, Violation of New York General Business Law § 349 ......... 106
Count X: Unfair Competition and False Advertising, Violation of Cal. Bus. &
Prof. Code §§ 17200-17210 and 17500 ........................................................ 107
Count XI: Declaratory Judgment, 28 U.S.C. § 2201 ...................................................... 109
PRAYER FOR RELIEF .............................................................................................................. l l l
IURY TRIAL DEMANDED ....................................................................................................... 113

iv

' Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 6 of 119 Page|D #: 7

Plaintiffs Metaswitch Networks Ltd. and Metaswitch Networks Corp. (collectively,
“Metaswitch” or “Plaintiffs”) bring this action for damages, declaratory judgment, and permanent
injunctive relief against Defendant GENBAND US LLC (“Genband”), GENBAND Holdings
Company (“Genband Holdings”), Sonus Networks, Inc. (“Sonus”), and their newly combined
entity, Ribbon Communications Inc., created from the merger of Genband Holdings, Sonus, and
various holding companies, (collectively, “Ribbon”). The Complaint will use “Ribbon” for
consistency when referring to Genband before the merger, but for clarity will separately identify
“Sonus” when referring to Sonus before the merger.l

Plaintiffs allege as follows:

1. Communities throughout the United States currently rely on decades-old, landline
telephone networks that need modernization in order to ensure the continuity of reliable and cost-
effective service to U.S. consumers. In particular, Americans living outside of big cities where
high-speed networks have not been and may never be built, and where cellular service can be
spotty at best, still depend on traditional landlines to operate reliably for their daily use, as well as
for critical emergency calls to police, fire departments, and 911. These Americans receive their
telephone service from more than 700 mostly small, local exchange telephone service providers.

2. Local exchange carriers and others that operate these telephone networks (“network
operators”) serving these communities have been gradually modemizing their networks for
decades, converting to newer technology that enables those networks to transmit both voice and
data, in order to provide modern calling features such as voicemail, call waiting, and call

forwarding

 

l For simplicity, the Complaint will also refer to the merger between Genband Holdings, Sonus, and their various
holding companies as a merger between Genband and Sonus,

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 7 of 119 Page|D #: 8

3. Despite the increasingly pressing need to update aging infrastructure, Ribbon has
eliminated most of the companies that previously competed to transform landline telephone
networks to enable them to use modern voice over intemet protocol (“VolP”) technology.

4. Defendant Ribbon has pursued a clearly articulated strategy to consolidate the
industry through serial acquisitions and exclusionary conduct expressly intended to eliminate
competition so that it can ultimately raise its prices to network operators. Ribbon takes pride in
its acquisitions and has more than twelve acquisitions listed on its web page where it describes
what Ribbon is “about.” As a result, Ribbon is now the only company of any significant size left
in the United States that provides maintenance services for the predominant type of legacy circuit
switches used in landline networks that have not yet been modemized. Ribbon now also dominates
the market for the transformation of landline networks from the use of these legacy switches to
VolP technology.

5. Plaintiff Metaswitch is Ribbon’s only significant competitor remaining in the
United States that also transforms these landline telephone networks to enable the use of VolP
technology. Although Ribbon has attempted to acquire Metaswitch as well, Metaswitch has
refused. Determined to eliminate competition from Metaswitch by any means, Ribbon launched
a multifaceted campaign to “kill Metaswitch,” including filing five lawsuits in four years, abusing
the standard-setting process, systematically maligning Metaswitch to customers with false and
misleading information, engaging in predatory and exclusionary tactics, and using its monopoly
in a legacy switch maintenance market to force network operators to acquiesce to using Ribbon
for network transformation, even if they believed Metaswitch’s products were more reliable,

innovative, and cost effective.

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 8 of 119 Page|D #: 9

6. Lef`t unchecked, Ribbon threatens to eliminate the only significant U.S. competitor
left to provide a cost-effective alternative to Ribbon that is capable of modernizing over 58 million
deteriorating U.S. landlines and legacy circuit switches that have not yet been updated so that
future generations can have access to modern and more reliable VoIP technology. Without
Metaswitch, network operators will be increasingly unable to afford to modernize their fixed-line
networks, which may result in service disruptions or even the inability to continue providing
service to potentially stranded telephone service subscribers Indeed, Ribbon’s conduct has
already cost Metaswitch in excess of one hundred million dollars, which Metaswitch could have
otherwise invested in bringing new, innovative products to the market for the benefit of network
operators and end-user telephone service Subscribers. Ribbon’s conduct is driving up_-and will
continue to drive up_costs for network operators throughout the United States and threatens to
stand in the way of cost-effective, reliable fixed-line network upgrades that could significantly
improve the day-to-day lives of many Americans, particularly those in rural areas.

I. NATURE OF THE ACTION

7. This is an action for damages, declaratory judgment, and permanent injunctive
relief against Ribbon for violations of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1-2, the
Lanham Act, 15 U.S.C. § 1125(a), and various statutory laws of New York and California. By
filing this action, Metaswitch is seeking to redress an egregious, sustained, and continuing
campaign to monopolize the relevant markets and eliminate competition through exclusionary and
anticompetitive behavior to provide (1) maintenance services relating to legacy DMS circuit
Switches used in fixed-line (i.e., landline) telephone networks, and (2) the products and services
needed to modernize fixed-line voice networks to enable them to use VoIP technology. Ribbon’s
monopolistic campaign to eliminate competition through exclusionary means has been successful

Ribbon has already excluded Metaswitch from the Legacy DMS Maintenance Market, and

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 9 of 119 Page|D #: 10

Metaswitch alone remains as Ribbon’s last-standing significant competitor in the Fixed-Line
Network Transformation Market, each as defined below. See inj$‘a 1111 94-174.

8. Unlike Metaswitch, which has been creating innovative softswitch products used
to migrate fixed-line telephone networks to VoIP since 2000, Ribbon did not focus on selling VoIP
softswitches until much later. Ribbon’s focus changed in 2010, when Ribbon announced that it
would “acquire substantially all assets of the Nortel Carrier VoIP and Application Solutions
Business (CVAS).”

9. Charles Vogt, CEO of Ribbon’s predecessor, Genband, at the time,` touted that,
“[c]ombined with CVAS, [Ribbon] will have more than 200 million [Internet Protocol] switching
ports deployed spanning 80 countries” and that “[a]s the world leader of next generation
networking emerges, [Ribbon] customers will see a company that is the global market share leader
in next generation networking solutions with an enviable installed base of marquee customers,
including two-thirds of the top 100 service providers.”

10. Ribbon sought to consolidate the market and buy up legacy switch maintenance
relationships with an aggressive series of anticompetitive acquisitions, including the 2011
acquisition of another VoIP switching provider, Cedar Point Communications Inc. (“Cedar
Point”), right on the heels of the Nortel Networks, Inc. (“Nortel”) CVAS acquisition. At the time,
Ribbon employees openly discussed that the only reason Ribbon was acquiring Cedar Point was
to shut it down to eliminate the competition after buying its maintenance contracts, and that is what
it did. In addition to the Cedar Point and Nortel acquisitions, Ribbon acquired Syndeo Corp.,
BayPackets, Inc., the Digital Central Office circuit-switch business of Siemens Networks LLC,
Tekelec’s Switching Solutions Group, NextPoint Networks, Aztec Networks, Fring Ltd., and

uReach Technologies. Further, as a result of the 2017 Sonus merger, Ribbon additionally

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 10 of 119 Page|D #: 11

encompasses Sonus’s acquired entities, which include Telecom Technologies, Inc., Atreus
Systems, Network Equipment Technologies, Inc., Performance Technologies Inc., and Taqua,
LLC.

11. Around the time of the Cedar Point acquisition, Mr. Vogt expressed his expectation
that by buying up maintenance contracts covering the installed base-of legacy DMS switches from
Nortel and other legacy switch competitors, Ribbon would be able to convert legacy maintenance
customers into customers of Ribbon’s fixed-line network transformation products and services,
which are needed to modernize fixed-line networks to use VoIP technology.

12. But Ribbon had a problem. Buying the legacy maintenance accounts alone was
insufficient to prevent customers from choosing Metaswitch for their network transformation
needs. Indeed, having just quadrupled its size with the Nortel CVAS acquisition, Ribbon was in
the midst of numerous rounds of lay-offs and reorganizations leading to disrupted relationships
with customers. Customers also reported that they preferred Metaswitch’s VoIP technology
because Ribbon’s products had a variety of technical issues and were less stable and reliable. They
also preferred Metaswitch’s customer service, as Ribbon’s customer service had been nearly
entirely outsourced overseas.

13. Eventually, it was made clear to Ribbon employees that Mr. Vogt had had enough
and was tired of losing to Metaswitch in a fair competition. Accordingly, Mr. Vogt reportedly told
Ribbon employees to do whatever it took to “kill Metaswitch.”

14. In response, Ribbon employees stepped up their efforts to “kill Metaswitch” by,
among other things, using false representations for the purpose of spreading fear, uncertainty, and
doubt, referred to by Ribbon as “FUD,” to deceive customers that Metaswitch would not remain

in the market long enough to support any products they installed for customers. Ribbon executives

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 11 of 119 Page|D #: 12

regularly circulated “FUD sheets” for their competitors that were based on false information, rather
than legitimate market intelligence supported by third-party articles or data. Sales personnel were
expected to--and did_spread this fear, uncertainty, and doubt with falsehoods about Metaswitch
when meeting privately with customers considering competing bids.

15. While virtually every last competitor bowed to the pressure to merge with Ribbon,
Metaswitch continued competing vigorously by responding to customer requests to offer
maintenance services relating to legacy DMS switches and to create new, innovative products
known as “line frame adapters” to dramatically decrease costs associated with fixed-line network
transformations by as much as tens of millions of dollars or even more depending on the
transformation.

16. Customers expressed the desire for Metaswitch to offer these new products and
services in part because they feared they would be price-gouged as a result of Ribbon’s coercive
threats to keep maintenance prices at supracompetitive levels unless customers agreed to purchase
network transformation products and services only from Ribbon_even if customers did not want
Ribbon’s VoIP products because of their technical problems. Indeed, Ribbon threatened to charge
customers twice as much in costly maintenance fees if they chose Metaswitch over Ribbon for
network transformations. These exclusionary acts were an anticompetitive leveraging of Ribbon’S
monopoly power in the Legacy DMS Maintenance Market to gain a competitive advantage against
Metaswitch in the Fixed-Line Network Transformation Market.

17. To protect its monopoly power in the Legacy DMS Maintenance Market and to
further damage Metaswitch’s ability to compete for network transformations through exclusionary

conduct, Ribbon further responded to Metaswitch’s attempt to offer legacy DMS maintenance

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 12 of 119 Page|D #: 13

services and line frame adapters by threatening to sue both Metaswitch and the customers seeking
these products and services for purported infringement of Ribbon’s intellectual property.

18. These litigation threats Were objectively unreasonable and not made in good faith.
Indeed, the maintenance services Metaswitch was offering were basic support services that anyone
with the relevant know-how could have provided without interfering with software or using any
proprietary information or intellectual property of Ribbon. Metaswitch had partnered with a small
company that had the know-how to provide these services but needed Metaswitch to provide the
dependability of a larger company with established relationships and a track record of customer
service that customers trusted.

19. Moreover, Ribbon could not have threatened intellectual property litigation as to
Metaswitch’s line frame adapters in good faith, given that Ribbon never had access to a Metaswitch
line frame adapter prototype by that time, such that it had no basis to assert any intellectual property
infringement claim against such products. Customers, however, were understandably fearful that
they could get caught up in intellectual property litigation_no matter how frivolous_once
Ribbon threatened it.

20. In addition to the bad faith threats of intellectual property litigation against
Metaswitch’s maintenance services and line frame adapters, Ribbon filed a lawsuit in 2014
accusing different Metaswitch VoIP products it had long sold of infringing Ribbon patents, the
majority of which Ribbon had acquired from Nortel. Notably, at no time before filing suit had
either Ribbon or Nortel suggested that these products infringed the asserted patents, demanded a
royalty, or sought to negotiate a license. Further, to Metaswitch’s knowledge, neither Ribbon nor

Nortel has ever asserted these patents in litigation against anyone else.

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 13 of 119 Page|D #: 14

21. Some of the asserted patents in the 2014 litigation were encumbered with a royalty-
free licensing obligation as a result of their incorporation into the open CableLabs PacketCable
Specification/standard, as well as with obligations to grant licenses on fair, reasonable, and non-
discriminatory terms under other standards. lt was thus a further anticompetitive and exclusionary
act for Ribbon to seek to use such patents against Metaswitch to protect its monopoly power
without offering such a royalty-free license. Indeed, CEO Charles Vogt publicly acknowledged
Nortel’s intellectual property was incorporated into an open standard at the time of the acquisition.
Specifically, when Ribbon acquired Nortel’s patents, Mr. Vogt stated, “By melding these market-
leading technologies into [Ribbon], we will create the most comprehensive, standards-based
switching portfolio in the world. Our vision is to fuel the industry’s desired network migration
path to cutting-edge [Internet Protocol] technology by instituting open standards, open interfaces
and interoperability.”

,, 46

22. As reflected by Mr. Vogt’s references to “standards-based switching, open
standards,” and “open interfaces,” Nortel’s switching technology was incorporated into an open
standard, the CableLabs PacketCable Specification, which required as a condition of participation
that patents reading on the Specification either be withdrawn or subjected to a perpetual royalty-
free license.

23. lt was later revealed during the patent infringement trial in 2016 that Nortel had
tried to shield its patents from a royalty-free obligation by creating a “paper-only” shell company
to manipulate the standard to its benefit without encumbering its patents. CableLabs, however,

required the shell company to obtain authorization to grant royalty-free licenses to any Nortel

patents it contributed to the standard. Moreover, neither the Nortel shell company nor Ribbon,

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 14 of 119 Page|D #: 15

which also participated the CableLabs PacketCable project, withdrew the patents from the
standard, resulting in a perpetual royalty-free obligation.

l 24. While the 2016 patent infringement trial resulted in a damages verdict against
Metaswitch, that case did not consider the fact that the bad faith assertion of the Nortel patents,
which were subject to a royalty-free licensing obligation, was an exclusionary act in support of
Ribbon’s unlawful monopolization, as Ribbon successfully argued in a motion in limine that such
evidence should not be part of that patent trial.

25. Moreover, when the 2016 patent infringement trial did not result in an injunction
against Metaswitch, and Metaswitch introduced new redesigned products to avoid any future claim
of infringement, Ribbon once again acted in bad faith. Not only did it assert the royalty-free Nortel
patents against the redesigned products, but it also filed a new infringement litigation without even
inspecting the redesigned Metaswitch products to determine whether an infringement claim could
be asserted. Indeed, Metaswitch had offered to provide the full source code for the redesigned
products to Ribbon for inspection, so that Ribbon could determine that no infringement claim was
warranted. Though Metaswitch’s offer was on the table for over one year, Ribbon, acting in
complete bad faith, refused Metaswitch’s offer and went forward with its anticompetitive litigation
intended to scare off Metaswitch customers for the redesigned products.

26. Throughout this process, Ribbon continued to employ its exclusionary FUD
strategy against Metaswitch_misrepresenting to customers that Ribbon would be able to obtain
an injunction against Metaswitch and drive it out of business so that such customers would be
fearful of relying upon Metaswitch for projects that would involve years of commitment. The
anticompetitive and monopolistic intent behind Ribbon’s exclusionary acts has been admitted by

David Walsh, who replaced Charles Vogt as CEO of Ribbon’s predecessor, Genband, leading up

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 15 of 119 Page|D #: 16

to its merger with Sonus. ln the course of trying to persuade Metaswitch to give up and be acquired
by Ribbon, Mr. Walsh stated that: (1) Ribbon’s goal was to eliminate competitors by either
merging with them or “taking them out;” (2) Ribbon Would never settle its patent cases for money
because its goal was to eliminate the competition; (3) Ribbon intended to eliminate Metaswitch as

a competitor so it needed to either merge or agree to exit the business in order to end the patent

litigations; and <4) Ribbon _
_.

27. Consistent with Ribbon’s admitted and specific intent to monopolize the relevant
markets, eliminate competitors, and charge supracompetitive prices, Ribbon has engaged in a
sustained campaign of exclusionary and anticompetitive conduct to unlawfully acquire and
maintain monopoly power in the Legacy DMS Maintenance Market and the Fixed-Line Network
Transformation Market by substantially foreclosing, if not altogether eliminating, competition in
these markets. Ribbon’s conduct has not only caused grievous harm to Metaswitch, but also has
caused substantial harm to competition, customers, and ultimate consumers (“subscribers”).

28. ln sum, Ribbon’s continuing campaign of anticompetitive and exclusionary
conduct intended to acquire and maintain monopoly powers in the relevant markets, and to “kill
Metaswitch,” has included: (1) using serial acquisitions eliminating almost all competition in the
Legacy DMS Maintenance Market and leveraging that monopoly power through pricing
conditioned on not doing business with Metaswitch to gain a monopoly in the separate Fixed-Line
Network Transformation Market; (2) using bad faith threats of intellectual property litigation
to exclude Metaswitch from providing legacy DMS maintenance services; (3) coercing customers
not to work with Metaswitch for network transforrnations by threatening to charge

supracompetitive legacy DMS maintenance prices, where Ribbon has unlawfully acquired

10

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 16 of 119 Page|D #: 17

monopoly power, if the customers do business with Metaswitch; (4) threatening baseless litigation
against Metaswitch and Metaswitch’s customers to prevent Metaswitch from producing new,
innovative, and non-infringing line frame adapters capable of saving customers millions of dollars
and enabling more customers to transform their networks; (5) concealing and perpetuating Nortel’s
deception of an industry standard-setting organization; (6) asserting and threatening to assert
patents encumbered by a royalty-free licensing obligation, in bad faith, against Metaswitch and
customers to restrain competition from Metaswitch; (7) suing Metaswitch in bad faith for patent
infringement on redesigned products despite having rejected pre-filing inspection of those products
and having no good faith basis to assert an infringement claim; (8) misusing its patents by asserting
them both beyond the scope of their claimed subject matter and beyond their geographic scope;
and (9) engaging in a sustained FUD campaign spreading materially false and misleading
information to customers regarding Metaswitch’s products and services and Metaswitch’s
continued ability to provide support for those products and services. This conduct constitutes clear
violations of Sections 1 and 2 of the Sherman Act, the Lanham Act, and various state statutes of
Califomia and New York as set forth in this Complaint.
II. THE PARTIES

A. Metaswitch

29. Plaintiff Metaswitch Networks Ltd. is a company organized under the laws of the
United Kingdom.

30. Plaintiff Metaswitch Networks Corp. is a corporation organized under the laws of
Delaware. Metaswitch Networks Corp. is a wholly owned U.S. subsidiary of Metaswitch
Networks Ltd., with its principal place of business located in Los Altos, California.

31. Metaswitch Networks Ltd. and Metaswitch Networks Corp. (collectively,

“Metaswitch”) are together one of the world’s leading cloud native communications software

11

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 17 of 119 Page|D #: 18

companies, constructively disrupting the way service providers build, scale, innovate, and account
for communication services. Metaswitch was founded in 1981 to develop high performance
software for the communications industry. For over thirty-five years, Metaswitch has invested
substantial time and resources in developing innovative software solutions for the
telecommunications industry. Among other products and services, Metaswitch develops and sells
software products to telephone service providers, which allow those companies to provide
telephone services to businesses and consumers. These products include softswitches, media
gateways, application servers, and session border controllers that have helped operators migrate to
Intemet Protocol networks, which enable the delivery of a full range of voice services to customers.

B. Genband

32. Defendant GENBAND Holdings Company (“Genband Holdings”) is a Cayman
Islands exempted company limited by shares. Genband Holdings maintains its principal place of
business in Plano, Texas.

33.` Genband Holdings is a subsidiary of Ribbon Communications Inc.

34. Defendant GENBAND US LLC (“Genband”) is a limited liability corporation
organized under the laws of Delaware. Genband maintains its principal place of business in Plano,
Texas. Gendband’s former CEO David Walsh maintained his primary offices in the Chrysler
Building in New York, New York.

35. Genband is the primary operating subsidiary of Genband Holdings and an
indirectly-owned subsidiary of Ribbon Communications Inc.

36. Genband was founded as “General Bandwidth” in 1999 and changed its name to
“Ge`nband” in 2006.

37. Genband was a small telecommunications equipment manufacturer at the time of

its founding in 1999 until at least 2004, when it still employed only about 80 people. Since that

12

Case 6:19-cv-OOO77-.]RG-.]DL Document 4 Filed 11/19/18 Page 18 of 119 Page|D #: 19

time, Genband has pursued an aggressive strategy of consolidating the VoIP industry, in which it
operates to provide products, services, and solutions that convert voice and media content into
digital signals capable of traveling over the intemet.

C. Sonus

38. Defendant Sonus Networks, Inc. (“Sonus”) is a corporation organized under the
laws of Delaware. Sonus maintains its principal place of business in Westford, Massachusetts.

39. Sonus is the sister company of Genband Holdings, and both companies are
subsidiaries of Ribbon Communications Inc. Sonus does business across the United States as
“Ribbon Communications Operating Company.”

40. Sonus provides communication solutions and products including session border
controllers, softswitches, media gateways, and signaling equipment.

41. Sonus has made a variety of acquisitions over the last five years that allowed it to
broaden its market and product offerings, including the acquisitions of Network Equipment
Technologies, Inc. in 2012; Perforrnance Technologies, Inc. in 2014; Treq Labs, Inc. in 2015; and
Taqua, LLC in 2016, among others.

42. Historically, Sonus competed with Genband and Metaswitch as well as other
networking and telecommunications equipment providers.

D. Ribbon

43. Defendant Ribbon Communications Inc. (“Ribbon”) is a corporation organized
under the laws of Delaware. Ribbon maintains its principal place of business in Westford,
Massachusetts. On information and belief, Ribbon CEO Franklin (Fritz) W. Hobbs and certain
members of his executive team maintain their primary offices in New York, New York,

44. In October 2017, Genband Holdings merged with Sonus in a transaction described

as a “merger of equals.” Each company became a subsidiary of a parent company_Solstice

13

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 19 of 119 Page|D #: 20

Sapphire Investments Inc., which later changed its name to Ribbon Communications Inc.
(“Ribbon”). In conjunction with the merger, Sonus began conducting its business under the name
Ribbon Communications Operating Company. Ribbon is publicly traded on the Nasdaq Global
Select Market under the symbol “RBBN.”

45. Ribbon is a technology company that provides real-time communications related to
Internet Protocol and cloud-based architectures to service providers and enterprises. Its products
include “applications platforms and clients, call controllers, media gateways, session border
controllers (SBCs), policy and routing, . . . [and] cloud communications ‘as a Service’ solutions.”

46. Ribbon continues to compete with Metaswitch in the “network transformation
space.”

III. JURISDICTION AND VENUE

47. This action arises, in part, under Section 16 of the Clayton Act, 15 U.S.C. § 26, to
prevent and restrain violations of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1-2, under
Section 4 of the Clayton Act, 15 U.S.C. § 15, and under Section 43(a) of the Lanham Act, 15
U.S.C. § 1125(a), to compensate Plaintiffs for their damages. This Court has jurisdiction over the
federal law claims alleged in this Complaint pursuant to 15 U.S.C. § 15 and 28 U.S.C. §§ 1331,
1337.

48. This Court has supplemental jurisdiction over the state law claims asserted in this
Complaint under 28 U.S.C. § 1367 because the state and federal claims arise from a common
nucleus of operative facts.

49. This Court has personal jurisdiction over Ribbon, Genband Holdings, Genband,
and Sonus pursuant to Section 12 of the Clayton Act, 15 U.S.C. § 22.

50. This Court also has personal jurisdiction over Ribbon because Ribbon regularly

does and solicits substantial business in New York, either directly or through intermediaries, is

14

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 20 of 119 Page|D #: 21

continuously and systematically present in New York, and has established minimum contacts with
New York. On information and belief, Ribbon CEO Franklin (Fritz) W. Hobbs directs Ribbon -
operations out of New York City. One Equity Partners, where Mr. Hobbs has served as an advisor
since 2004, is also based in New York City. One Equity Partners is a private equity firm that
helped fund Ribbon’s predecessor Genband’s acquisitions in order to consolidate the market.

51. This Court also has personal jurisdiction over Genband Holdings and Genband
because Genband regularly does and solicits substantial business in New York, either directly or
through intermediaries, is continuously and systematically present in New York, and has
established minimum contacts with New York, in particular by registering to do business in New
York in 2012, maintaining a registered agent for service of process in New York, and centering its
operations in New York City. Former Genband CEO David Walsh directed Genband operations
out of New York City, as does current Ribbon CEO Franklin (Fritz) W. Hobbs, on information
and belief. For over a decade, Mr. Walsh also served as Managing Director of One Equity
Partners, where he worked in coordination with Genband, and Mr. Hobbs likewise worked in New
York City at One Equity Partners for around ten years. Additionally, all or nearly all in-person
merger discussions between executives of Genband and Sonus occurred in New York, including
nine meetings in 2015 and several additional meetings in 2016 and 2017.

52. This Court also has personal jurisdiction over Sonus because Sonus regularly does
and solicits substantial business in New York, either directly or through intermediaries, is
continuously and systematically present in New York, and has established minimum contacts with
New York, in particular by registering to do business in New York in 2002 and maintaining a

registered agent for service of process in New York, Additionally, all or nearly all in-person

15

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 21 of 119 Page|D #: 22

merger discussions between executives of Genband and Sonus occurred in New York, including
nine meetings in 2015 and several additional meetings in 2016 and 2017.

53. In light of Defendants’ substantial contacts with New York, this Court’s exercise
of personal jurisdiction over Defendants would not offend traditional notions of fair play and
substantial justice. Furthermore, Defendants’ unlawful conduct alleged in this Complaint was
directed at and had the intended effect of causing injury to Plaintiffs, companies with a presence
in this judicial district. The effects of the unlawful conduct alleged below were felt by Plaintiffs,
as well as by customers and ultimate consumers, in this judicial district,

l 54. Venue is proper in this judicial district pursuant to Section 12 of the Clayton Act,
15 U.S.C. § 22, and 28 U.S.C. § 1391(b)-(d) because a substantial part of the events giving rise to
Plaintiffs’ claims occurred in this judicial district, a substantial portion of the affected interstate
trade and commerce discussed below has been carried out in this judicial district, and Defendants
reside, are licensed to do business in, are doing business in, had agents in, or are found or transact
business in this judicial district, On information and belief, current Ribbon CEO Franklin (Fritz)
W. Hobbs operates Ribbon from New York City. Moreover, former Genband CEO David Walsh
operated Genband from New York City, and private equity backer One Equity Partners is based
in New York City. Former Metaswitch CEO John Lazar met with David Walsh in New York City,
where Mr. Walsh tried to acquire Metaswitch to consolidate the network transformation industry.
Messrs. Vogt and Walsh conducted numerous other actions, including meetings with Metaswitch,
in New York City, in which a significant part of the unlawful conduct at issue was carried out,

overseen, and/or directed.

16

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 22 of 119 Page|D #: 23

IV. INDUSTRY AND PRODUCT BACKGROUND

A. Fixed-Line Network Operators Historically Relied on Now Deteriorating Legacy
TDM Circuit Switches

55. In the 1970s, the copper “fixed-line” (i.e., landline) public switched telephone
network (“PSTN”) was revolutionized when Nortel developed digital switches, known as Digital
Multiplex System or “DMS” switches.

56. DMS switches delivered voice calls via copper wires through Time Division
Multiplexing (“TDM”). TDM is a method of transmitting and receiving multiple simultaneous
signals over a common connection, in which each signal occupies only a fraction of time in a
repeating pattern and synchronized circuit switches at each end of the connection reconstruct each
discrete signal. This was the dominant method of enabling multiple concurrent voice calls over a
single line in telecommunications infrastructure in the second half of the 20th Century.

57. Circuit switches (or “switches”) are a fundamental element of any
telecommunications system. When a call is made from any device, it is routed to a central location
where it is connected through a switch or a series of switches to the recipient of the call.

58. Switches communicate with each other to: (1) route calls to their proper destination
(traditionally performed by “Class 4 switches”); and (2) provide end users with modern call
functions such as a dial tone and ring (traditionally performed by “Class 5 switches”).

59. Nortel’s DMS switches alleviated many reliability and voice quality problems that

had previously been associated with earlier analog electronic switches.

17

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 23 of 119 Page|D #: 24

60. In May 2010, Ribbon acquired Nortel’s Carrier VoIP and Application Solutions
Business (CVAS), at which time Ribbon became the sole provider of DMS switches used by
telecommunications carriers.2

61. Despite exponential growth and significant technological advances in
telecommunications since Nortel first released its DMS switches, DMS and other legacy switches,
collectively known as “legacy TDM switches,” remain prevalent in the telecommunications
industry today.

62. In 2016, Ribbon estimated that about 13,000 legacy TDM switches were still in
operation, serving around 100 million telephone lines_roughly the same number of telephone
lines as in the mid-1990$.

63. Most legacy TDM switches, however, were engineered for replacement prior to
their 20- to 25-year designed lifespan. Accordingly, nearly all legacy TDM switches have been
manufacturer-discontinued or are at their end of life, such that the age and wear on some of these
switches is causing a multitude of product breakdowns, such as the fusing of switch backplane
pins onto circuit boards, faceplate breakage, and the requirement for multiple recycling of repairs
on critical controller boards.

64. While component replacements may be possible, finding reliable components or
replacement parts for legacy TDM switches is challenging and becoming increasingly so over
time, which drives up the price for spare parts.

65. In addition, skilled personnel with the know-how to operate legacy TDM switches,

many of whom were trained in the 1980$, have left or are leaving the telephone business as they

 

2 As set forth above, the entity created from the merger of Genband and Sonus has recently changed its name to
Ribbon. The Complaint will use “Ribbon” for consistency when referring to Genband before the merger, but will
separately identify Sonus Networks, Inc. before the merger for clarity.

18

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 24 of 119 Page|D #: 25

get older and as telephone operators phase out these positions, resulting in fewer and fewer
technicians to maintain these highly complex legacy TDM switches.

66. Original legacy TDM switch vendors are also increasingly unable to support legacy
TDM switches for extended years, as the knowledge base among original switch vendors is
likewise shrinking as fewer and fewer vendors know how to repair these complex and outdated
systems.

67. The increasing age of legacy TDM switches additionally increases the risk of
switch failure, major service interruptions, and outages, which could result in the loss of voice
service to geographic areas, government buildings, and businesses for hours or days at a time.

68. Ribbon has accordingly warned that continued reliance on legacy TDM switches
will lead “to an inevitable and possibly highly disruptive ‘countdown to shut-down.”’ Thus,
“[w]hen it comes to traditional TDM-based central offices, doing nothing is simply no longer an
option.”

B. Fixed-Line Network Operators Now Primarily Turn to Ribbon or Metaswitch to
Modernize Their Fixed-Line Networks to Use VoIP Technology

69. As rapidly aging fixed-line voice networks reach the end of their designed lifespan,
fixed-line telecommunications network operators in the United States and Canada now primarily
turn to either Ribbon or Metaswitch to modernize their local telecommunications networks by
replacing DMS and other legacy TDM switches with VoIP packet-switched infrastructure. In
contrast, just five years ago, there were at least seven significant competitors selling softswitches
to network operators for use with fixed-line network transformation services in the United States

and Canada.

19

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 25 of 119 Page|D #: 26

70. In the early 2000$, companies began modemizing traditional voice equipment, such
as legacy Class 4 and Class 5 TDM switches, including DMS switches, to provide more cost-
effective VoIP solutions.

71. VoIP technology rose to prominence in the 21st Century as a method of enabling
voice communications over internet services and became a viable replacement for outdated TDM
technology in telecommunications infrastructure.

72. VoIP technology transmits voice signals as digital information Intemet Protocol
“packets” via packet switches capable of traveling over the intemet, rather than over the traditional
copper wireline networks.

73. F or approximately the past 20 years, these Internet Protocol network
transforrnations have been the most significant source of business opportunities in the fixed-line
voice industry.

74. The rise of VoIP was driven by the desire to interrnix voice and data traffic over
the same pathway, providing a lower cost of delivery. Replacing legacy TDM switches and
changing from TDM and circuit-switched infrastructure to VoIP packet-switched infrastructure
offered network operators and their customers many benefits, including lower costs, less space
requirements, less use of energy, and more advanced applications and services.

75. Metaswitch and Ribbon compete to provide VoIP products, services, and solutions
to help telecommunications carriers modernize their technology and infrastructure, while
minimizing disruptions to users.

76. Metaswitch has been transitioning network operators to the more time- and cost-
efficient VoIP infrastructures, as well as helping operators maintain compatibility with circuit-

switched networks, since 2000.

20

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 26 of 119 Page|D #: 27

77. Although Ribbon started as just a media gateway vendor, Ribbon became the
market share leader in carrier VoIP technology when it purchased Nortel’s Carrier VoIP and
Applications Solution Business (CVAS) in 2010, which quadrupled Ribbon’s size in the market.

78. At that time, Mehmet Balos, Executive Vice President and Chief Marketing Officer
of Ribbon’s predecessor, said that after the acquisition, the company then had 600 service provider
customers of all sizes throughout the world, including two-thirds of the top 100.

79. To enable fixed-line voice networks to use VolP technology, Metaswitch and
Ribbon provide VolP software and hardware, including softswitches, media gateways, application
servers, and sometimes session border controllers, as well as services required to implement the
network transformation.

C. VoIP Fixed-Line Network Transformation Products and Services

80. Two distinct types of products typically are required to transition from a TDM
network to a VoIP network: softswitches and media gateways. Network operators may
additionally opt to install a session border controller, which increases the security of packet-
switched networks and is sold by both Ribbon and Metaswitch, or a telephony application server,
which provides calling features like call forwarding and voicemail. Carriers may also opt to use
line access gateways provided by Ribbon, which enable Ribbon to perform network
transfonnations without having to remove legacy TDM switches. Metaswitch developed a product
known as a line frame adapter, which would allow a customer to modernize its fixed-line network
without having to remove legacy TDM switches, copper lines, or line frames, but Ribbon interfered
with the commercialization of that product, as discussed below. See iry$'a 1111 275-304. Fixed-line
network transformations further require the provision of consultation, design, configuration, and
migration services required to implement the network transformation and install new VolP

products, as well as ongoing sales of customer care services (which include product upgrades) and

21

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 27 of 119 Page|D #: 28

ongoing sales of new software licenses needed to cover new subscribers added by customers over
time.

i. Softswitches

81. A software switch (“softswitch”) is a device that uses software with switching logic
(often termed a “call agent”), which controls call signaling and routing to coordinate the flow of
information to and from media gateways that interact with both the public, fixed-line switched
telephone networks and VoIP networks carrying intemet data, voice, and video traffic.

82. A softswitch is capable of controlling calls and processing media on a circuit-
switched infrastructure, packet-switched infrastructure, or a combination of the two.

83. Many network operators use a softswitch with both TDM and Intemet Protocol
capability as an essential transitional element, as they enable fixed-line networks to use VoIP
technology,

84. Class 5 switches traditionally connect to subscribers, providing basic services
including dial-tone, calling features, and additional digital and data services to subscribers
connected to a local loop.

85. Class 4 switches traditionally do not provide subscriber lines; their role is to route
calls between other switches.

86. Modem softswitches are generally capable of performing both traditional Class 4
and Class 5 switch functions.

87. Softswitches sold by Metaswitch include the Call Feature Server (“CFS”), which
can run either standalone or co-located with Metaswitch’s Universal Media Gateway (“UMG”) as
the VP6010 Integrated Softswitch.

88. Ribbon’s softswitch products include the C20, C15, and C3, and the T7000 (which

Sonus acquired in its recent acquisition of Taqua).

22

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 28 of 119 Page|D #: 29

ii. Media Gateways

89. Media gateways provide seamless interoperability between different standards,
such as fixed-line networks and mobile networks, so that phone calls work properly between
networks using different technologies.

90. A media gateway also enables a gradual transition from circuit-switched TDM
infrastructure to packet-switched Intemet Protocol infrastructure and thus is an essential
component to enable fixed-line networks to use VolP technology.

91. Metaswitch’s media gateway products include the MG6010 and MG6050
Universal Media Gateway products.

92. Ribbon’s media gateway products include the G2 (compact), G9 (converged), and
G6 (multipurpose) media gateways.

iii. VoIP Fixed-Line Network Transformation Services

93. ln addition to the products discussed above, Metaswitch and Ribbon provide
consultation, network design, configuration, and migration services that are necessary to execute
the initial installation or “deployment” of new VoIP-based digital infrastructures in the place of
legacy circuit-based equipment, as well as ongoing product upgrades and updates and customer

support services following the initial installation

V. RELEVANT MARKETS

94. Ribbon’s anticompetitive conduct can be evaluated in at least two separate relevant
markets: (1) the market to provide hardware and services required to transform fixed-line voice
telephony networks from the use of legacy TDM switches to the use of VolP softswitches and
related technology (the “Fixed-Line Network Transformation Market”); and (2) the market to
provide maintenance services for legacy DMS switches and related equipment (the “Legacy DMS

Maintenance Market”).

23

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 29 of 119 Page|D #: 30

A. The Fixed-Line Network Transformation Market

95. The Fixed-Line Network Transforrnation Market encompasses the provision of the
package of VoIP software and hardware, such as VoIP softswitches and media gateways, together
with the related consultation, design, installation, migration, and support services required to
enable fixed-line voice telephony networks to use VoIP technology. Fixed-line network operators
that transition from TDM to VoIP need to transform their core voice network and typically need
to preserve existing TDM connections and calling features (such as a ring and dial tone) while
adding VoIP functionality so as not to disrupt subscribers. This process of modemizing the core
voice networks from the use of legacy TDM switches to the use of VoIP softswitches is known as
“fixed-line network transformation.”

i. The Fixed-Line Network Transformation Market Is a Distinct Antitrust
Product Market

96. Local exchange carriers are companies that provide telephone services to a local
area, businesses, or other entities over landline (i.e., “fixed~line”) wires carrying messages directed
to recipients by a local central office switching system. Local exchange carriers, often referred to
as “network operators,” now turn predominantly to either Ribbon or Metaswitch to modernize their
aging fixed-line networks to use VoIP technology because it offers unique characteristics that
cannot be replicated using the traditional circuit switches based on now outdated TDM technology
that has been in use since the 19703.

97. Unlike legacy TDM switches, VoIP enables local network operators to intermix
voice and data traffic over the same pathway, providing a lower total cost of delivery. Replacing
legacy TDM switches and changing from TDM and circuit-switched infrastructure to VoIP calls
and packet-switched infrastructure offers network operators and their subscribers many unique

benefits. For example: (1) packet-switched infrastructure and the accompanying connections can

24

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 30 of 119 Page|D #: 31

be more cost effective, compact, and energy efficient than circuit-switched infrastructure;
(2) network operators can offer more advanced applications and services over broadband
con~nections; and (3) subscribers generally pay less for VoIP services than for traditional phone
services.

98. Fixed-line network operators seeking to modernize their fixed-line voice networks
have no reasonable alternatives available outside of the Fixed-Line Network Transformation
Market.

99. As set forth in greater detail above, legacy DMS and other legacy TDM switches
are not reasonable substitutes for VoIP softswitches and related technology, given the attrition of
Skilled employees able to operate legacy TDM switches, vendors who are no longer able to support
them, a diminishing supply of spare parts, and the increasing risk of outages.

100. As Ribbon has observed, fixed-line switches “serve mission-critical functions, for
example, in military bases, hospitals, and first responder environments.” Reliable telephony is
also “critical” for businesses, which can be among those most seriously affected by outages.

101. Failing to transition from legacy DMS and other legacy TDM switches to VoIP
technology, however, risks “catastrophic failure” and service interruptions that could last for many
hours or days given “the advanced age of [TDM] switches.”

102. Accordingly, seeking indefinitely to extend the life of legacy TDM switches or
“doing nothing is simply no longer an option,” as Ribbon admits.

103. Nor are other telephony technologies reasonable substitutes for fixed-line network

operators that have already invested in their fixed-line network infrastructure.

25

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 31 of 119 Page|D #: 32

104. Wireless technologies, for example, operate using radio frequency, which can be
blocked or interfered with in whole or in part by any number of obstructions, such as topographical
depressions or elevations, geographic features, and buildings.

105. Even where the wireless network coverage is strong, the features of a particular
building can hinder reliability of service indoors.

106. Wireless network coverage, moreover, is not consistent or reliable throughout the
entirety of the United States or Canada, particularly in rural areas.

107. The cost associated with implementing wireless networks also is prohibitive for
network operators that have already invested in fixed-line networks. Indeed, implementing a
wireless network can cost as much as ten times the amount of modemizing a fixed-line network
using VoIP technology. Network operators seeking to implement wireless networks also require
costly licenses to operate at certain frequencies.

108. Accordingly, as Ribbon itself has observed, there is a “lack of acceptable mobile
substitutes” for modemizing fixed-line networks to use VoIP technology.

109. For all of the reasons above, fixed-line network transformation customers generally
would not substitute away from VoIP technology in reaction to even a small but significant rise in
prices because fixed-line network operators have no reasonable alternatives to fixed-line network
transformation.

ii. Ribbon Has Monopoly Power in the Fixed-Line Network Transformation
Market

110. Other than Metaswitch, Ribbon now has acquired every significant competitor that
previously competed in the United States and Canada to perform fixed-line network

transformations.

26

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 32 of 119 Page|D #: 33

111. Ribbon also has sought to acquire Metaswitch, but Metaswitch has rejected
Ribbon’s acquisition overtures.

112. Although market data does not track the provision of fixed-line network
transformations as a package, market data does track the integral components used in those
transformations, namely Class 4 and Class 5 softswitches and media gateways, which provides an
objective calculation of market shares in the Fixed-Line Network Transformation Market. lt is
appropriate to group Class 4 and Class 5 softswitches together given that they are now used
interchangeably. Although session border controllers are also sometimes sold in connection with
fixed-line network transformations, they are not an integral component, and sales of session border
controllers are not a good indication of competitors’ shares in the Fixed-Line Network
Transformation Market because session border controllers are also frequently used in connection
with other applications outside of the Fixed-Line Network Transformation Market.

113. Market data tracking Class 4 and Class 5 softswitches, the main components used
in fixed-line network transformations, indicates that the Fixed-Line Network Transformation
Market is highly concentrated, with less than 5% of Class 4 and Class 5 softswitches sold by
anyone other than either Ribbon or Metaswitch.

114. Since at least 2016, even before its most recent acquisitions, Ribbon touted itself as
“the global leader in fixed network transformation.”

115. Market data confirms Ribbon’s dominant position in the Fixed-Line Network
Transformation Market.

116. Market data indicates that Ribbon’s market share is steadily increasing at the
expense of competitors and reflects that Ribbon has acquired a monopoly share of Class 4 and

Class 5 softswitches, and thus the Fixed-Line Network Transformation Market.

27

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 33 of 119 Page|D #: 34

117. Specifically, recent market data indicates that Ribbon dominates the North
American market, which includes the United States and Canada consistent with market tracking
in this industry, with a market share of 73% of Class 4 and 5 softswitch sales. Metaswitch,
Ribbon’s most successful and only viable competitor, comes in a distant second with a market
share of only 23%. Over the past year, Genband and Sonus together had an average market share
of over 63% of Class 4 and 5 softswitch sales, but their merger in October 2017 has further
insulated their market lead, as shown below in the chart of Class 4 and Class 5 Softswitch Sales in
the United States and Canada. Metaswitch had an average market share of Class 4 and Class 5
softswitch sales for the past year as a whole of 32%, which reflects the effective balance of the
market given that Taqua, Metaswitch and Ribbon’s last significant competitor, was eliminated

from the market by Sonus’s acquisition in 2016.

sms - …~ ,.~»,.,,,, .,.4 .…~ ,.,.,».\~,.…W~.....,~,,,.',......,,`,. ., .…,,M_-,l ...… ……, , m, .,. .. ., ,, ',, . ,, . , .

A\l Others

 

70%
60%

 

 

50%

 

 

2096

 

1096 v

 

 

 

0% 1 t
20.17 3017 40.17 1018 2018

 

qus --Genband & Sonus --Rlbbon --Metasw$tch m-1“/\1\Otl\vars

 

 

 

 

Class 4 and Class 5 Softswitch Sales in the United States and Canada Daza Source: IHSMarkiz

118. Shares of Class 4 and Class 5 softswitch sales provide the best indication of shares
more generally in the Fixed-Line Network Transformation Market because Class 4 and Class 5
softswitches are consistently used in connection with fixed-line network transformations.

l 19. Market data additionally shows that Ribbon’s market share of media gateway sales

is at least 61%, as reflected below in the chart of Media Gateway Sales in the United States and

28

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 34 of 119 Page|D #: 35

Canada. Although such a market share is capable of supporting monopoly power in its own right,
this share does not fully capture Ribbon’s control over media gateway sales. The company listed
as having the second highest share of media gateway sales is Nokia, with 18%. Ribbon, however,
acquired Nokia’s fixed-line media gateway product line in 2008 and entered into a long-term
Original Equipment Manufacturer agreement with Nokia at that time. Accordingly, on
information and belief, Nokia no longer sells media gateways that are used in the Fixed-Line
Network Transformation Market, and any media gateway products it currently sells are for use
with wireless networks. Metaswitch is the only other significant competitor selling media

gateways, with a market share of 17%.

 

 

80%
AllOthers

     
  

17% 50%

 

 

40% -

 

 

 

Ribbon 1093 ‘
51% ‘ o% , 1 1 ,
2017 3017 4017 lois 2018

Nokia
18%

 

 

 

 

--Genband&$onus _Ribbon ---Nokia »--Metaswitch MAllOthers'

 

 

2Q1a §
Media Gatewav Sales in the United States and Canada Dma Saurce: fHS Markir

 

120. Ribbon has exercised its monopoly power by substantially foreclosing competitors
from the market with the result that Ribbon is facing diminishing constraints on its ability to charge
supracompetitive prices or otherwise harm competition, customers, and subscribers.

121. Should Ribbon succeed in eliminating Metaswitch from the market as it has openly
sought to do, it would exacerbate the inability of competitive forces to constrain Ribbon from
charging supracompetitive prices, resulting in substantial harm to competition, network operators,

and subscribers.

29

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 35 of 119 Page|D #: 36

122. Further, Ribbon’s ability to raise prices above competitive levels for products and
services needed to implement fixed-line network transformations is'not reasonably constrained by
any source of potential market entry or competitive alternatives to fixed-line network
transformation.

123. Barriers to entry are high and imposing for any potential entrant into the Fixed-Line
Network Transformation Market, as exemplified by the fact that the market is highly concentrated.

124. Successful entry into the Fixed-Line Network Transformation Market requires
substantial technological know-how, research and design capabilities for complex high-tech
products, and capital investment.

125. Ribbon, moreover, holds a number of patents that it has asserted against
competitors, including Metaswitch, relating to VolP products used in fixed-line network
transformations.

126. Ribbon notes that legacy DMS switches are highly integrated into its customers’
back office environments, and specialized tools and intellectual property from Ribbon are required
to consolidate and migrate those environments to newer lnternet Protocol-based services with
optimal capital expenditure investments.

B. The Legacy DMS Maintenance Market

127. The Legacy DMS Maintenance Market encompasses maintenance services that are
provided to fixed-line network operators with respect to legacy DMS switches and related
equipment.

128. The majority of legacy DMS maintenance services include troubleshooting a
problem for fixed-line network operators and sourcing, reconfiguring, and fixing hardware.

129. Legacy DMS maintenance services may also include software maintenance, such

as fixing software bugs, performing software upgrades, and installing new features.

30

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 36 of 119 Page|D #: 37

i. The Legacy DMS Maintenance Market Is a Distinct Antitrust Product Market

130. Legacy DMS switches have unique characteristics requiring specialized knowledge
for proper maintenance As Ribbon has admitted in court filings, the maintenance of legacy DMS
switching equipment requires “significant technical expertise.”

131. Given the unique and specialized knowledge of Nortel’s legacy DMS technology
that is required to provide maintenance services on legacy DMS switching equipment, there are
no reasonable alternatives to which network operators can turn for maintenance services specific
to legacy DMS switching equipment

132. As Ribbon has recognized, customers have become increasingly concerned about
legacy product maintenance because many older employees who have maintained this technology
for a long time are aging out of the workforce.

133. lmproper maintenance by unskilled or unknowledgeable service providers could
result in service outages or shut-downs affecting businesses, industries for which uninterrupted
telephone service is critical, and entire geographic areas.

134. For all of the reasons above, fixed-line network operators with legacy DMS
switches in their networks generally would not substitute away from legacy DMS maintenance
services in reaction to even a small but significant rise in prices because fixed-line network
operators have no reasonable alternatives to legacy DMS maintenance services.

ii. Ribbon Has Monopoly Power in the Legacy DMS Maintenance Market

135. Ribbon admits that it became the “sole provider” of legacy DMS switches in May
2010.

136. Ribbon, and Nortel before it, outsourced most of its maintenance services for legacy
DMS switches to a single third-party repair vendor, Communications Test Design, lnc. (“CTDI”)

until 2011.

31

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 37 of 119 Page|D #: 38

137. Even before Ribbon acquired Nortel’s DMS business, Nortel had outsourced all of
its legacy DMS switch repair services to CTDl since 1999.

138. ln 2011, Ribbon chose to move its outsourced DMS customer repairs to a new
repair vendor, Telmar Network Technology.

139. CTDl sought to continue providing maintenance services for legacy DMS switches
after Ribbon ended the outsourcing relationship in 2011, but Ribbon sued CTDl to prevent it from
doing so.

140. ln its complaint, Ribbon pled that CTDl could not provide maintenance services
relating to legacy DMS switching equipment without using Ribbon’s trade secrets and proprietary
information.

141. Ribbon further pled that the Ribbon information required to provide maintenance
services on legacy DMS switches was “highly confidential and proprietary technical information”
that was “not available to other third-party repair companies.” “No third party, other than those
with a need to know and with a confidential relationship with Nortel or [Ribbon], were given the
information” needed to provide maintenance services on legacy DMS switching equipment.
lndeed, “[e]ven within Nortel and [Ribbon], only those employees whose roles required them to
have this information had access to it.”

142. Metaswitch has sought to enter the Legacy DMS Maintenance Market, but Ribbon
retaliated by: (1) threatening intellectual property litigation should Metaswitch provide
maintenance services for legacy DMS switches; and (2) suing Metaswitch for patent infringement

143. ln its cease-and-desist letter to Metaswitch, Ribbon referred to its lawsuit against
CTDl and threatened as follows: “[Ribbon] has additional intellectual property rights, including

without limitation trade secret and other proprietary rights, relating to the performance of certain

32

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 38 of 119 Page|D #: 39

support services for DMS switches. We believe that use of [Ribbon]’s intellectual property rights
is required in order to properly and fully provide support services for DMS switches, such as for
updating switches to a proper field baseline. Please be cautioned that [Ribbon] aggressively
protects its intellectual property rights. Indeed, as you may be aware, [Ribbon] has recently filed
a lawsuit against CTDl for violating [Ribbon]’s intellectual property rights in support services
being provided by CTDI for switches . . . .”

144. Ribbon thus has taken the position that it has the power to exclude competitors from
providing support services for legacy DMS switching equipment,

145 . Gn information and belief, Ribbon now performs the vast majority of legacy DMS
maintenance services by virtue of its control over legacy DMS switches.

4 146. Ribbon not only has monopoly power over legacy DMS maintenance services, but
also has exercised that monopoly power by substantially foreclosing competitors, such as CTDl
and Metaswitch, from the Legacy DMS Maintenance Market,

147. Providers of maintenance services for legacy TDM switches other than DMS
switches or for VolP softswitches do not reasonably constrain Ribbon from charging
supracompetitive prices for its legacy DMS maintenance services, which are necessary for
customers who have not yet upgraded their networks_or who are in the process of upgrading their
networks_and thus still rely on legacy DMS switches.

148. Indeed, network operators whose networks require legacy DMS maintenance
services requested that Metaswitch enter the Legacy DMS Maintenance Market in part because
they believed that Genband was price gouging them.

149. Barriers to entry are high and imposing for any potential entrant into the Legacy

DMS Maintenance Market.

33

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 39 of 119 Page|D #: 40

150. Ribbon’s vast installed base of legacy DMS switches, the technical complexity of
the switches, and Ribbon’s objectively unreasonable and subjectively bad faith threats of
intellectual property litigation create high barriers to entry for any company seeking to enter the
Legacy DMS Maintenance Market,

151. Successful entry into the Legacy DMS Maintenance Market requires substantial
technological know-how, including specialized knowledge relating to Nortel’s DMS technology,
which is known to a decreasing number of individuals as experienced personnel retire or leave the
business. lndeed, many skilled maintenance providers who were knowledgeable of Nortel’s DMS
technology were trained in the 1980s

152. Further, Ribbon holds a number of patents that it has asserted against competitors,
including Metaswitch, that have sought to provide legacy DMS maintenance services, even though
such patent assertion was unrelated to the provision of maintenance services. Ribbon also has
asserted other unspecified intellectual property rights against Metaswitch and other competitors
seeking to provide legacy DMS maintenance services, without specifying what these rights entail
and regardless of the form of maintenance being offered.

153. Indeed, as shown by Ribbon’s lawsuits against CTDl as well as against Metaswitch,
any company seeking to provide maintenance services on legacy DMS switches risks facing
litigation from Ribbon. While Metaswitch is confident that it can compete for this business and
perform nearly all generally required maintenance services without violating any Ribbon
intellectual property, Ribbon’s bad faith assertion of such infringement claims increases the barrier
to entry for any potential competitors by imposing substantial litigation costs and scaring off

customers for Metaswitch,

34

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 40 of 119 Page|D #: 41

154. Further, as Ribbon states in its public filings, it has a large deployed base of Nortel
DMS switches and media gateways in global service provider and enterprise networks, supporting
over 30 million legacy-switched access lines.

155. Ribbon further states that these Nortel DMS switches are highly integrated into its
customers’ back office environments, require specialized tools, and implicate intellectual property
owned by Ribbon.

156. Incumbent maintenance providers are difficult to replace because proper switch
servicing requires vendors to have specialized knowledge and expertise, which is becoming more
and more difficult to obtain as experienced individuals are aging out of the workforce.

v 157. The barrier to entry is even greater when dealing with a customer such as the United
States Department of Defense (“DoD”), which provides substantial revenue to Ribbon and requires
vendors to become Joint lnteroperability Test Command (“JITC”) certified. JITC tests
technologies pertaining to multiple branches of the armed services to ensure that interoperability
is built into the DoD communications network.

158. Ribbon’s control over legacy DMS switches and relationships with network
operators that require maintenance for legacy DMS switches creates a further substantial barrier
to entry into the Legacy DMS Maintenance Market.

159. For all of the reasons above, despite the supracompetitive prices Ribbon charges
for legacy DMS maintenance services, customers cannot reasonably substitute away to other
service providers given the specialized knowledge required to service legacy DMS switching
equipment and by virtue of Ribbon’s substantial foreclosure of competitors from this market

through anticompetitive and exclusionary means.

35

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 41 of 119 Page|D #: 42

C. Geographic Market

160. The relevant geographic market encompasses the United States and Canada
(hereinafter “North America”).

161. To compete effectively in North America, providers of fixed-line network
transformations and legacy DMS maintenance services need distribution assets, relationships, and
technology and know-how specific to fixed-line networks within this geographic area. Providers
of VoIP technology located outside of North America lack such assets and relationships within
North America.

162. North America requires voice technology unique to this market, which is not
interchangeable with other regions of the world. For example, the way automatic callback on busy
service is implemented overseas is not the same as in North America, and European access
networks are not compatible with those used in the United States. As another example, the United
States uses the Network Equipment-Building System (“NEBS”), the most common set of safety,
spatial, and environmental design guidelines applied to telecommunications equipment in the
United States. NEBS is an industry (but not legal) requirement that is not followed in other
geographic markets.

163. Market analysts accordingly track sales of VoIP products for North America,
comprising the United States and Canada in one region, while separately tracking Mexico with
Central American and Latin American countries.

164. Aside from needing technology and investments specific to North America, there
are various historical and regulatory barriers that have prevented foreign competitors from having
a significant presence in North America, and especially in the United States.

165. For example, the Rural Utility Service (“RUS”), funded by the United States

Department of Agriculture, provided term loans at reduced rates to allow fixed-line network

36

Case .6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 42 of 119 Page|D #: 43

operators to make the substantial hardware investment in switching solutions, which generally ran
around $1 million for smaller operators. The investment would typically last 15 to 30 years, and
could be capitalized and depreciated over a long time. The U.S. government also subsidized land
to host the equipment.

166. A major requirement of the RUS program was a “made in America” clause. This
clause required companies using RUS loans to purchase hardware exclusively from approved
vendors who made their products in the United States, which excluded foreign competitors. ln
order to qualify for a RUS loan, a company had to be an incumbent local exchange carrier
(“ILEC”). lLECs were companies designated by the U.S. Federal Communications Commission
(“FCC”) with the right to deliver telephony service in a certain geographic area.

167. A “Buy American” provision was also included as part of the American Recovery
and Reinvestment Act of 2009, President Barack Obama’s stimulus package, which provided $7.2
billion toward improving broadband and wireless intemet access, and imposed a general
requirement that any public works project funded by the new stimulus must use goods
manufactured in the United States. This provision likewise applies to network transformations
that are performed by either Ribbon or Metaswitch to interconnect the fixed-line voice networks
with broadband or wireless intemet access lines funded by the stimulus.

168. More recently, the FCC has also adopted the Connect America Fund (“CAF”), a
comprehensive reform of its Universal Service Fund (“USF”) and lntercarrier Compensation
(“lCC”) systems, to accelerate broadband build-out to the millions of Americans who lack access
to infrastructure capable of providing high-speed intemet. The first phase of funding took place
in 2013, and between 2015 and 2018, a second phase of funding was awarded to network operators

(including companies such as AT&T, Verizon, CenturyLink, Frontier, and Windstream) as part of

37

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18v Page 43 of 119 Page|D #: 44

the initiative to bring broadband to rural areas. ln the second phase, $1.5 billion of funding was
awarded through a “reverse auction,” meaning the lowest bid is the winning bid. To complete for
this funding, providers must submit detailed bids, and are allowed to use whichever technology
they like to build out the required infrastructure, but the technology must meet FCC standards
Because the FCC must approve the bid, providers do not use foreign vendors such as Huawei or
ZTE, which are considered a security concern for technology such as the switches needed to
convert wireline networks to VolP.

169. Additionally, U.S. fixed-line network operators have historically distrusted Chinese
competitors that compete in foreign markets because they have been implicated over the years in
incidents of spying on customers.

170. U.S. network operators, especially those in rural areas, strongly distrust Huawei
and ZTE. ZTE’s standing in the United States was further damaged when it pled guilty in 2018 to
violating U.S. export sanctions against lran and North Korea. News articles from April 2018 also
report that Huawei has been under criminal investigation in the United States since 2017 for the
same type of violation. Huawei accordingly announced that it would shift its focus to areas of the
world outside of the United States.

171. Due to the shared technological standards between the United States and Canada,
low-cost competitors such as Huawei and ZTE have also largely refrained from investing in the
fixed-line voice market in Canada, as the high investment cost is not worthwhile based on market
size when the United States is excluded.

172. The absence of foreign competitors, such as Huawei and ZTE, contributes to make

North America a unique and distinct relevant geographic market.

38

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 44 of 119 Page|D #: 45

D. Interstate Commerce

173. Ribbon has marketed, promoted, and provided fixed-line network transformations
and legacy DMS maintenance services throughout North America in a continuous and
uninterrupted flow of hundreds of millions of dollars in interstate commerce, including through
and into this judicial district, Sonus also has marketed, promoted, and provided session border
controllers for use in fixed-line network transformations throughout North America in a
continuous and uninterrupted flow of millions of dollars in interstate commerce, including through
andy into this judicial district,

174. Ribbon’s business activities and those of its predecessors substantially affected
interstate commerce in the United States and have caused antitrust injury throughout the United
States.

VI. RIBBON HAS ADMITTED ITS SPECIFIC INTENT TO MONOPOLIZE BY

ELIMINATING COMPETITORS THROUGH EXCLUSIONARY ACTS IN ORDER TO
RAISE PRICES

175. Ribbon’s specific intent to monopolize the relevant markets and to exercise its
monopoly power by eliminating competitors and raising prices need not be inferred from
circumstantial evidence. There is direct and unequivocal evidence of Ribbon’s intent_straight
from the mouths of the CEOs directing Ribbon’s exclusionary strategy.

176. Sometime around 2011, Ribbon’s former CEO, Charles Vogt, spoke openly to
Ribbon employees about his desire to do whatever it took to “kill Metaswitch”_Ribbon’s main
competitor.

l77. This directive was carried on by Mr. Vogt’s successor, David Walsh. ln October
2013, Mr. Walsh met with John Lazar, Metaswitch’s former CEO, in New York City. At that
meeting, Mr. Walsh presented Mr. Lazar with a merger proposal. ln doing so, Mr. Walsh explicitly

stated that his goal was to reduce the number of competitors either by merger and acquisition or

39

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 45 of 119 Page|D #: 46

by other exclusionary means. Specifically, Mr. Walsh stated that, in whatever business he was in,
he has always focused on reducing the number of players in the market by either merging or
“taking them out.” Metaswitch stood firm and ultimately rejected Ribbon’s threats and merger
proposal~. ln January 2014, Ribbon sued Metaswitch for patent infringement, out of the blue,
without any forewaming.

178. ln a second meeting in August 2014, Mr. Walsh again reiterated to Mr. Lazar that
Ribbon’s goal was to eliminate Metaswitch as a competitor. He further added that Ribbon was not
interested in settling the case for damages and that Ribbon was going to keep asserting its patents
until Metaswitch was eliminated as a competitor.

179. At another meeting between Mr. Walsh and Mr. Lazar, Mr. Walsh additionally told
Mr. Lazar that Ribbon intended to put Metaswitch out of business and that Metaswitch exiting the
market was the only option for a resolution of the patent infringement litigation.

180. ln September 2015, the new CEO of Metaswitch at the time, Martin Lund, reached
out to Mr. Walsh to see if he would be willing to settle the patent litigation. Mr. Walsh told
Mr. Lund that Ribbon would settle for nothing but an injunction excluding Metaswitch from the
market. Mr. Walsh further stated that Ribbon would be open only to settlement proposals that
precluded Metaswitch from competing with Ribbon in the marketplace and reiterated a number of
times that Ribbon did not want to compete with Metaswitch,

181. Most recently, in January 2017, Mr. Walsh told a group of Ribbon and Metaswitch
personnel, including Mr. Lund and Mr. Tom Cronan, Metaswitch’s CFO, that-
_
-~

40

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 46 of 119 Page|D #: 47

182. Since the time Metaswitch turned down Ribbon’s merger proposal in late 2013,
Ribbon has engaged in a sustained and anticompetitive campaign of exclusionary conduct
expressly designed to “kill Metaswitch” in order to acquire and maintain monopoly power in the
Fixed-Line Network Transformation Market and the Legacy DMS Maintenance Market, so that
Ribbon could charge and maintain monopoly prices in those markets.

VII. RIBBON HAS ENGAGED IN UNLAWFUL EXCLUSIONARY CONDUCT TO
ACQUIRE AND MAINTAIN MONOPOLY POWER

A. Ribbon Has Engaged` 1n Exclusionary Conduct by the Bad Faith Assertion of Patents
That Nortel Deceitfully Incorporated into the CableLabs PacketCable Industry
Standard While Seeking to Evade the Royalty-Free Licensing Obligation of that
Standard.

183. One facet of Ribbon’s campaign to eliminate Metaswitch from the Fixed-Line
Network Transformation Market has been the bad faith assertion of intellectual property rights
(“IPR”) against Metaswitch and its customers that Nortel_whose patents Ribbon acquired-_
incorporated into an industry standard that requires royalty-free licensing while deceitfully seeking
to avoid that licensing obligation.

i. Nortel, Ribbon, and Metaswitch All Participated in the PacketCable

Standard-Setting Process lntended to Benefit Consumers by Lowering

Production Costs Through a New Industry Standard With a Royalty-Free
Patent Pool for lPR Included in That Standard.

184. ln the telecommunications context, interoperability across manufacturers, product
generations, and different technologies is necessary for consumers to communicate with one
another regardless of the type of product or service they have. Due to this need for interoperability,
network infrastructure vendors frequently collaborate to set various industry standards to ensure
basic compatibility among telecommunications products and services.

185. Metaswitch, Ribbon, and Nortel all participated in various standard-setting

collaborations, including through a U.S.-based industry organization known as CableLabs.

41

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 47 of 119 Page|D #: 48

186. As CableLabs explains on its website, “Working in cooperation with cable
companies and cable equipment manufacturers, CableLabs has developed sets of publicly
available interface specifications to facilitate interoperability of cable devices, including . ..
various telephony devices. lnteroperable devices based on common specifications facilitate
consumer choice, widespread deployment of new technologies, and lower costs to both cable
operators and consumers.”

187. ln 1997, CableLabs launched a working group called the “PacketCable” project to
create a specification “which will define interoperable interface requirements for products using
Intemet Protocol technology (the ‘Specification’) to deliver telephone calls, video-conferencing,
and other packet voice and video services over cable networks that comply with the Specification
(the ‘PacketCableTM’ or ‘PacketCable’ project).”

188. As CableLabs stated, “[t]he goal of the Specification is to (1) create an open
interoperable interface to which any company can build products, without specifying any
implementation of the interface of requirements of the products utilizing the interface and
(2) encourage broad and uniform adoption of the Specification.”

189. CableLabs invited a number of companies to become PacketCable “Participants,”
meaning they would have the opportunity to participate in drafting one or more sections of the
Specifications. CableLabs required companies becoming Participants to sign several agreements
with CableLabs, including the Contribution & License Agreement for lntellectual Property
(“CableLabs Agreement”).

190. Metaswitch began participating in CableLabs in or around August 2000, initially as
a signatory to a Confidential lnformation Access Agreement (“NDA Agreement”), which granted

access to test plans once a Specification had already been drafted but not yet issued. On September

42

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 48 of 119 Page|D #: 49

5, 2002, Metaswitch Networks Corp. increased its involvement by signing the CableLabs
Agreement to become a PacketCable Participant, under its prior official corporate name, “Data
Connection Corp.” Metaswitch Networks Ltd. also signed the CableLabs Agreement on January
3, 2007. As a PacketCable Participant, Metaswitch participated in CableLabs working groups,
helped draft Specifications, attended interoperability events, and attended other conferences and
meetings.

191. Ribbon (at the time, Genband and Sonus) also participated in CableLabs. Sonus
signed the CableLabs Agreement as Sonus Networks, lnc., and Genband signed the CableLabs
Agreement as “General Bandwidth” on or around September 15, 2000. k

192. As was made public during a trial in 2016, Nortel Networks Cable Solutions, Inc.
also executed the CableLabs Agreement in 2000, as well as two letter agreements with CableLabs
in 2000 and another letter agreement with CableLabs in 2006.

193. Joining PacketCable as a Participant has tremendous benefits to vendors such as
Metaswitch, Ribbon, and Nortel. PacketCable Participants are allowed to participate in focus team
communications, help draft CableLabs Specifications, and participate in working groups, which
help author and refine CableLabs Specifications. PacketCable Participants also have access to
working documents prior to other vendors that sign only an NDA Agreement, which later receive
an “NDA draft specification.”

194. PacketCable Participants receive the benefit of the royalty-free patent pool, which
is intended to permit Participants to create products complying with the CableLabs Specifications

without the risk of being sued by other Participants for patent infringement

43

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 49 of 119 Page|D #: 50

195. The CableLabs Agreement specifically obligates each PacketCable Participant to
provide all other Participants with a “fully-paid, royalty-free . . . worldwide, perpetual license
under its Licensed Claims” to any of its lPR that becomes part of a Specification.

196. “Licensed Claims” under the CableLabs Agreement include not only the claims of
all patents and patent applications to which the signatory Participant owns in its own right, but also
those to which the signatory “has the right to grant licenses.”

197 . As the testimony of Glenn Russell, who ran the PacketCable program, established
during trial in 2016, companies wanting to be involved at the highest level of the PacketCable
project agreed to the terms “that the technology that emerges that is being developed is all royalty-
free,” and that such a royalty-free pool was “important to the development of the PacketCable
standard.”

198. Mr. Russell further testified that “the royalty-free patent pool [was] a way of sort
of creating a level playing field where everybody disarrns themselves of . . . lPR and knows that if
they’re contributing to . . . the specification, all the other 50 companies in the pool are on equal
terms with them in terms of what they can contribute.”

ii. Nortel Tried-But Failed_To Shield Its Patents From the Royalty-Free
Obligation by Deceptively Setting Up a “Paper” Shell Company.

199. Nortel initially sought to shield its patents from being encumbered with a royalty-
free obligation by creating Nortel Networks Cable Solutions, lnc. to participate in CableLabs in
its place. Nortel Networks Cable Solutions, lnc. Was incorporated just five days prior to signing
the CableLabs Agreement

200. As was made public during trial in 2016, Nortel Networks Cable Solutions, lnc.

“was set up as a paper company” so that “if the paper company or shell company signed the

44

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 50 of 119 Page|D #: 51

[CableLabs Agreement] where it pretty much required royalty-free participation in the
specification development . . . the paper company . . . couldn’t give away what they didn’t own.”

201. Indeed, Nortel Networks Cable Solutions, Inc. had no operations separate from
those of Nortel Networks, Inc.; it had no physical premises separate from those of Nortel Networks,
lnc.1 ; it had no patents or other intellectual property, no research and development, no technology,
no assets, and no employees of its own; it had no regular board meetings, no employee meetings,
and no operating budget; and it had none of its own products.

202. ln furtherance of its scheme to try to shield Nortel’s patents from the royalty-free
obligation, Nortel Networks Cable Solutions, lnc. asked CableLabs to agree in a February 29, 2000
side letter agreement to accept its participation in the PacketCable project with the understanding
that Nortel Networks Cable Solutions, Inc. “owns no lntellectual Property other than those rights
necessary to comply with the Agreement with regards to submissions to CableLabs by [Nortel k
Networks Cable Solutions, Inc.] employees.”

203. CableLabs, however, rejected the agreement as stated, adding the clarification that
Nortel Networks Cable Solutions, lnc. therefore “will make no submissions to CableLabs that
contain Nortel Networks Intellectual Property.”

204. Just two days later on March 2, 2000, Nortel Networks Cable Solutions, Inc.
responded to the restriction prohibiting Nortel Networks Cable Solutions, Inc. from incorporating
Nortel Networks, lnc.’s intellectual property into CableLabs standards Rather than agreeing not
to incorporate Nortel Network, lnc.’s intellectual property in the PacketCable standard, Nortel
Networks Cable Solutions, Inc. committed instead that, “[t]o the extent that a submission made by

a[ ] [Nortel Networks Cable Solutions, Inc.] employee contains intellectual property owned by

45

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 51 of 119 Page|D #: 52

Nortel Networks, lnc., [Nortel Networks Cable Solutions, Inc.] warrants that it will obtain the
necessary rights from Nortel Networks, Inc. to comply with the terms of the Agreement.”

205. Enclosed with this commitment was the shell company’s executed CableLabs
Agreement, which obligated Nortel Networks Cable Solutions, lnc. to grant the standard “fully-
paid, royalty-free . . . worldwide, perpetual license under its Licensed Claims”-that expressly
included all patent claims for which Nortel Networks Cable Solutions, lnc. “has the right to grant
licenses”_-which the shell company had thus simultaneously warranted would include any
submissions made by its employees containing any “intellectual property owned by Nortel
Networks, Inc.”

206. Accordingly, as a condition of its participation in the PacketCable project, Nortel
Networks Cable Solutions, lnc. warranted that it would obtain the rights necessary to grant royalty-
free licenses to any Nortel Networks, lnc. intellectual property that it contributed to any
PacketCable Specification.

207. On information and belief, Nortel Networks Cable Solutions, lnc. was responsible
for assisting in the drafting of PacketCable Specifications in a manner that read on Nortel
Networks, lnc.’s intellectual property.

208. lndeed, the CableLabs Agreement would have prohibited any other Participant
from doing so, in that the CableLabs Agreement signed by other Participants that were unaltered
by Side letters imposed a duty on Participants to not “knowingly contribute the lPR of another
party” to a Specification.

iii. Nortel Networks, lnc., Nortel Networks Cable Solutions, lnc., and Ribbon

Failed to Withdraw Nortel’s Patents from PacketCable Specifications,
Resulting in a Perpetual, Royalty-Free License.

209. While the CableLabs Agreement provides for a limited right to withdraw lPR from

draft Specifications within 30 or 60 days from circulation depending on the Specification, doing

46

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 52 of 119 Page|D #: 53

so terminates all licenses granted to the Participant under the CableLabs Agreement, Under the
CableLabs Agreement, notifying CableLabs of the desire to withdraw lPR from a Specification
would also unequivocally result in CableLabs “exclud[ing] the specified lPR from the
Specification.”

210. On the other hand, failure to timely notify CableLabs in writing of withdrawal
results in the Participant “explicitly agree[ing] that such lPR shall be subject to the license grants
from [the Participant] contained in [the CableLabs] Agreement.”

211. Participants were required to provide notice of withdrawal not only with respect to
the initial Specification, but also with respect to revised Specifications, which have continued to
be released through 2017, seven years after Ribbon purchased Nortel’s patents.

212. As a former Nortel Networks, lnc. employee testified at trial in 2016, neither Nortel
Networks, lnc., nor Nortel Networks Cable Solutions, lnc., ever submitted written notices
withdrawing the Nortel patents asserted by Ribbon against Metaswitch from the royalty-free
PacketCable pool.

213. On information or belief, Ribbon likewise has not withdrawn the Nortel patents
asserted by Ribbon against Metaswitch from the royalty-free PacketCable pool, even though
additional PacketCable Specifications have been circulated and released since Ribbon acquired
Nortel’s patents.

214. Although Nortel Networks Cable Solutions, lnc. was the entity listed as
participating in CableLabs, the shell company itself had no employees of its own such that the
individuals who participated in CableLabs on behalf of Nortel were in fact employees of Nortel

Networks, lnc.

47

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 53 of 119 Page|D #: 54

215. ln order to prevent its patents from becoming encumbered with royalty-free
licensing obligations, Nortel Networks, lnc. accordingly would have known it had to, or its shell
company had to, withdraw its intellectual property from the Specification. lndeed, Nortel
Networks, lnc. had previously signed a PacketCable Confidential and Privileged lnformation
Access Agreement in its own right with CableLabs to ensure it was privy to such information.

216. As a result, PacketCable Participants expect that if they develop products that
comply with or incorporate aspects of the various CableLabs Specifications or related documents,
they will not be sued for patent infringement by other Participants.

iv. Nortel Manipulated the Standard-Setting Process by Deceiving CableLabs

and Its Participants into Believing That Its Patents Would Be Made Available
on a Royalty-Free Basis.

217. To the extent Nortel Networks Cable Solutions, lnc. did not obtain the rights
necessary to grant royalty-free licenses to the Nortel Networks, lnc. patents contributed to the
PacketCable standard, Nortel Networks Cable Solutions, lnc. deceived CableLabs and its
Participants to try to unlawfully obtain monopoly power.

218. Nortel Networks, lnc. and Nortel Networks Cable Solutions, lnc. further deceived
the PacketCable project Participants by engaging in deceptive conduct that hid their intention of
shielding Nortel Networks, lnc.’s patents from the royalty-free obligation or claiming a lack of
authority to grant royalty-free licenses to Nortel’s patents.

219. Neither Nortel Networks, lnc. nor Nortel Networks Cable Solutions, lnc. indicated
to the other Participants engaged in drafting the Specifications that the individuals working on the
Specifications were not fully authorized to grant licenses to Nortel Networks, lnc.’s patents.

220. Moreover, Nortel Networks, lnc. took affirmative steps to portray Nortel Networks

Cable Solutions, lnc. to other Participants as the same entity that owned the patents.

48

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 54 of 119 Page|D #: 55

221. When participating in the PacketCable project and interacting with Metaswitch and
other PacketCable Participants: (1) the Nortel employees were known to Metaswitch and the other
CableLabs members as Nortel Networks, Inc. employees, and nothing about their conduct or
actions suggested otherwise; (2) the Nortel employees used Nortel Networks, lnc. email addresses;
(3) the Nortel employees introduced themselves as being with Nortel Networks, Inc.; (4) the Nortel
employees presented materials to CableLabs members, and used products at events and
demonstrations, that either used the Nortel Networks, Inc. logo or otherwise indicated they were
Nortel Networks, lnc. products or materials; (5) the Nortel employees used Nortel Networks, Inc.
business cards; (6) many PacketCable Specifications listed “Nortel” as a contributor in the
acknowledgements section (with no mention of Nortel Networks Cable Solutions, lnc.), which
Participants would review to ensure the information was accurate; and (7) CableLabs public
relations touted Nortel’s (not Nortel Networks Cable Solutions, Inc.) participation and
commitment to contribute IPR on a royalty-free basis.

222. ln addition, these Nortel Networks, lnc. employees played a prominent role in the
operation of CableLabs and the PacketCable project Nortel Networks, lnc. lent equipment to
CableLabs and even provided a visiting engineer that maintained a permanent CableLabs presence
to help draft the Specifications.

223. As just one example of the specific interaction between Metaswitch and Nortel in
the standard-setting process, between 2007 and 2008, Metaswitch and Nortel worked together to
define the CableLabs Business SIP Services (“BSS”) Feature Specification. Sonus additionally
worked on this Specification. At least Mark Stewart from Metaswitch and Bill Gentry and Guy
Vonderweidt from Nortel participated in weekly conference calls, daily email exchanges, and face-

to-face meetings regarding the CableLabs BSS Feature Specification. During this time, both

49

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 55 of 119 Page|D #: 56

Metaswitch and Nortel worked closely together to develop the CableLabs BSS Feature
Specification, and both companies wrote or edited portions of the BSS Feature Specification.

224. During the mutual participation defining the CableLabs BSS Feature Specification,
neither Mr. Gentry nor Mr. Vonderweidt ever suggested that they Worked for an entity that did not
have full authorization to bind Nortel Networks, lnc. with respect to their drafting and
contributions to the Specification.

225. lndeed, Mr. Vonderweidt’s Linkedln profile confirms that he held himself out as a
“Nortel Networks” employee, rather than as an employee of Nortel Networks Cable Solutions, lnc.
ln his profile, Mr. Vonderweidt lists “Nortel Networks” as his employer without interruption from
1992 through 2010, when he became an employee of Ribbon’s predecessor Genband, with no
mention of Nortel Networks Cable Solutions, lnc. While serving as a “Nortel Networks”
employee, Mr. Vonderweidt represents that he was the “[o]n-site Nortel technical representative
at CableLabs,” who “[m]anaged all aspects of [the] Nortel relationship with CableLabs, including
product certification, interop events, and contribution to protocol specifications and test suites,”
and “collaborat[ed] with design architects, market-facing teams and products managers to define
the evolution of our products.” Mr. Gentry’s Linkedln profile likewise represents that he worked
for “Nortel Networks” for 20 years without interruption before becoming a Genband employee in
2010.

226. lndeed, in at least one PacketCable Technical Report, CableLabs recognized Brian
Lindsay from “Nortel Networks” for his “significant involvement and contributions to the
[PacketCable] V02 Technical Report.” CableLabs, moreover, required all individuals who worked
on technical reports to be bound by the same CableLabs Agreement that Metaswitch had signed,

which conditioned participation on an agreement to grant royalty-free licenses.

50

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 56 of 119 Page|D #: 57

227. Accordingly, it was reasonable for Metaswitch and others to participate in the
PacketCable project subject to the understanding that the Nortel entity participating in the project
was likewise authorized by Nortel Networks, lnc. and bound by the same obligations as others_
namely, to grant royalty-free licenses to patents covered by the Specifications and to review
Specifications and timely withdraw any covered lPR that the entity holding the lPR did not want
to be encumbered with a perpetual royalty-free obligation.

228. The affirmatively deceptive conduct of Nortel employees to give the appearance of
participating in the PacketCable standard-setting process on behalf of Nortel Networks, lnc.
enabled Nortel to ensure that PacketCable Specifications read on Nortel’s patents while preventing
Metaswitch and other Participants from objecting

229. Had Metaswitch and other Participants been aware of Nortel’s efforts to shield its
patents from becoming encumbered with a royalty-free obligation,'they would have been able to
raise the issue with CableLabs and the other Participants and draft the Specifications in other ways.
This is particularly true for Metaswitch, given that a Metaswitch employee served as the lead editor
of a PacketCable Specification.

230. Even if Nortel’s patents had been incorporated into the Specification, absent
Nortel’s deception, Metaswitch would have known to design its products around Nortel’s patents
without relying on the royalty-free patent pool.

231. Despite executing its fraudulent scheme, Nortel itself never sought to enforce any
of its patents against other PacketCable Participants because, on information and belief, Nortel
knew that its actions to avoid its licensing obligations were in bad faith, fraudulent, and

unenforceable

51

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 57 of 119 Page|D #: 58

v. Ribbon Deceived CableLabs and its Participants by Not Withdrawing the
Patents from the PacketCable Standard, Which Independently Encumbered
the Patents With a Perpetual Royalty-Free Licensing Obligation.

232. Ribbon, which acquired Nortel’s patents relevant to the PacketCable Specification
(such as the lPR for legacy DMS switches) in 2010, subsequently asserted these patents against
Metaswitch, in bad faith, even though the patents were encumbered with a royalty-free licensing
obligation and had not been withdrawn by Ribbon from the Specification.

233. Given Ribbon’s participation in the PacketCable project, Ribbon would have
known upon acquiring Nortel’s patents that Nortel Networks, lnc. and Nortel Networks Cable
Solutions, lnc. were either subject to the royalty-free obligation or had perpetrated a fraud against
the PacketCable Participants.

234. Ribbon also would have knowledge of Nortel’s fraudulent scheme from the
employees Ribbon acquired with Nortel’s Carrier VolP and Application Solutions Business.
lndeed, nearly all of the key Nortel employees involved with CableLabs and drafting
Specifications became Ribbon employees'after the sale, and they had direct knowledge of, and
participation in, Nortel’s scheme.

235. Despite this knowledge, Ribbon continued to deceive Metaswitch and other
PacketCable Participants by: (1) failing to disclose Nortel’s scheme; (2) failing to inform
Participants that Ribbon would assert the Nortel patents against one or more Participants but would
not provide royalty-free licenses; (3) not withdrawing Nortel’s patents from the PacketCable
standard; and (4) continuing to use Nortel Networks, lnc. equipment at CableLabs interoperability
events, which perpetuated the false representation that Nortel Networks, lnc. had been the
PaclketCable Participant

236. At the time Ribbon acquired Nortel’s patents, Ribbon’s CEO made affirmative

statements indicating that the Nortel patents had been incorporated into a royalty-free “open

52

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 58 of 119 Page|D #: 59

standard.” Specifically, CEO Charles Vogt stated with respect to the acquisition of Nortel’s assets
that “[b]y melding these market-leading technologies into [Ribbon], we will create the most
comprehensive, standards-based switching portfolio in the world. Our vision is to fuel the
industry’s desired network migration path to cutting-edge lnternet Protocol technology by
instituting open standards, open interfaces and interoperability.”

237. The affirmative acts described above taken by both Nortel and Ribbon fraudulently
concealed their deceptive conduct for years. Metaswitch first learned that Nortel had created a
shell company in an effort to shield its patents from a royalty-free licensing obligation in 2015,
when this first became public during pre-trial proceedings in connection with Ribbon’s first patent
infringement case against Metaswitch,

vi. Ribbon’s Bad Faith Assertion of the Nortel Patents Against Metaswitch Was
an Anticompetitive and Exclusionary Act,

238. Ribbon’s assertion of Nortel’s patents, which were encumbered by the royalty-free
licensing obligation under the CableLabs Agreement, against Metaswitch was an anticompetitive
and exclusionary act.

239. Ribbon’s assertion of Nortel’s patents encumbered with the royalty-free licensing
obligation under the CableLabs Agreement likewise violated its duty to “operate in good faith”
owed under its CableLabs Agreement,

240. Ribbon’s assertion of Nortel’s patents against Metaswitch was precisely the
anticompetitive result that the CableLabs Agreement’s royalty-free licensing provision was
designed to prevent.

241. Had Nortel or Ribbon withheld or withdrawn the Nortel patents from the

PacketCable standard, the patents would not have been incorporated into the standard under the

53

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 59 of 119 Page|D #: 60

terms of the CableLabs Agreement, and Ribbon would not be able to acquire or maintain its
monopoly power by asserting such patents against Metaswitch and other competitors.

242. Not long after Ribbon acquired the Nortel patents, Ribbon began asserting them in
bad faith against Metaswitch_and Metaswitch’s customers_in connection with any products and
services relating even tangentially to legacy DMS switches. Ribbon asserted these patents in bad
faith not only because they were encumbered with a royalty-free licensing obligation, but also
because Ribbon asserted them recklessly and repeatedly against a broad spectrum of products and
uses that could not plausibly be understood to infringe upon any of Ribbon’s intellectual property.

243. ln addition to being encumbered with a royalty-free licensing obligation under the
CableLabs Agreement, on information and belief, some of the patents Ribbon asserted against
Metaswitch, including U.S. Patent No. 6,772,210, also were encumbered by obligations to grant
licenses on fair, reasonable, and non-discriminatory terms as a result of reading on other standards,
such as the Intemet Engineering Task Force or “IETF” RFC 2543 standard and the lnternational
Telecommunications Union or “lTU”-T H323 standard.

244. Wholly apart from the royalty-free license deception, Ribbon engaged in bad faith
exclusionary acts by repeatedly threatening to sue, and in fact suing, Metaswitch for patent
infringement relating to products sight-unseen and without any preceding request for royalties or
license negotiations, as well as for support services that did not require the use of any intellectual
property.

245. The intent of these bad faith threats and litigations has not been to legitimately
enforce intellectual property rights, but rather to use the threat of litigation as an anticompetitive

weapon to scare customers into not choosing Metaswitch as a competitive alternative. lndeed,

54

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 60 of 119 Page|D #: 61

Ribbon proclaimed that it was going to sue Metaswitch out of business such that customers could
not rely upon Metaswitch to provide products and services in the relevant markets.

246. Among other things, Ribbon repeatedly has employed the false and misleading
scare tactic of telling customers that Ribbon was going to obtain a permanent injunction against
Metaswitch to prevent Metaswitch from finishing network transformations and providing the
requisite maintenance services for completed network transformations. Metaswitch had to conduct
many calls with customers concerned about information they were hearing from Ribbon’s sales
teams. Not only were Ribbon employees falsely telling customers that Metaswitch would not be
able to sell products or services in the future, but they were further telling customers that they
would have to shut down the Metaswitch products in their networks as a result of the litigation.
On information and belief, Ribbon itself did not have a subjective good faith belief that it would
obtain the broad and sweeping injunction its employees told customers it would obtain.

247. The repeated assertion that Ribbon would obtain a permanent injunction against
Metaswitch in connection with the first litigation has already been proven false, but that has not
prevented Ribbon from further false statements to potential and actual Metaswitch customers that
the legal expense Metaswitch will incur and the large damages Ribbon would obtain in its
subsequent litigations would drive Metaswitch into bankruptcy.

vii. Ribbon Asserted Its IPR in Bad Faith to Block Metaswitch from Competing
in the Legacy DMS Maintenance Market.

248. Metaswitch sought to enter the Legacy DMS Maintenance Market at the request of
its customers As a direct result of Ribbon’s anticompetitive conduct, however, and despite
customer demand, Metaswitch’s ability to offer these services has been crippled.

249. Network operators seeking to modernize their fixed-line networks require both

network transformation and legacy DMS maintenance services. The network transformation

55

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 61 of 119 Page|D #: 62

process often takes at least up to two years to complete and can even take ten years or more for
large transformations. During that time, the network operator’s legacy DMS switches continue to
operate and require ongoing maintenance. Given these considerations, network operators
commonly prefer to select a single vendor capable of performing the network transformation and
also providing maintenance services for its legacy DMS switches during the network
transformation process.

250. Until late 2013, Ribbon was the only provider that offered both network
transformation and legacy DMS maintenance services, providing it with a competitive advantage
in both the Fixed-Line Network Transformation Market and the Legacy DMS Maintenance
Market.

251. Metaswitch regularly heard complaints from network operators that they felt price-
'gouged by Ribbon yet felt they had no choice but to select Ribbon for their legacy DMS
maintenance needs. Metaswitch also received requests from network operators to begin offering
legacy DMS maintenance services to thereby provide network operators with an alternative to
Ribbon.

252. Responding to market demand, and to provide network operators with an
alternative option to Ribbon’s monopolistic and coercive pricing practices, Metaswitch began to
develop a legacy DMS maintenance offering in 2013 by partnering with a third-party repair
vendor, KCI Telecommunications, LLC (“KCI”).

l 253. Network operators turned to Metaswitch to provide these services in partnership
with KCI, a much smaller company, because of the established relationships Metaswitch already

had with customers, its proven customer service track record, and its size, which helped ensure

56

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 62 of 119 Page|D #: 63

that network operators would be able to rely on the continual availability of maintenance services
and the fast response times.

254. Metaswitch and KCl could deliver the vast majority of legacy DMS maintenance
services without the need for any intellectual property, trade secrets, or proprietary information
from Ribbon because KCl employed ex-Nortel employees who independently had the requisite
know-how to maintain legacy DMS switches.

255. Metaswitch and KCl did not offer to provide software updates for legacy DMS
switches that may have interfered with source code, but customers Were content not receiving
software updates because these switches were end-of-life products that had already been in place
for many years and were just waiting to be replaced in any event. lnstead, customers wanted to
use Metaswitch and KCl for basic troubleshooting to determine why something was not working
correctly, to make configuration changes, and to source and replace hardware, These are all things
that a customer would be entitled to do with its purchased products on its own if it had the requisite
technical know-how to do so.

256. On November 20, 2013, Metaswitch issued a press release announcing its new
maintenance services: “The service targets the DMS-10 and DMS-100 families of switches
(originally manufactured by Nortel Networks and acquired by Ribbon) and the 5ESS Class 5
switches (made by Western Electric, which became part of Alcatel-Lucent).”

257. Two days later, on November 22, 2013, Ribbon’s Associate General Counsel sent
a cease-and-desist letter to Metaswitch’s Chief Legal Officer about Metaswitch’s “recent
announcement about its support service for legacy Class 5 switches.” ln its cease-and-desist letter,
Ribbon (Genband at the time) claimed that the use of the registered “DMS” and “GENBAND”

trademarks in Metaswitch’s press release “g[ave] rise to a likelihood of confusion and potential

57

Case '6:19-cV-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 63 of 119 Page|D #: 64

misimpression that Metaswitch is an authorized service representative of GENBAND or otherwise
endorsed by or affiliated with GENBAND.” ln addition to demanding that Metaswitch “cease and
desist” using the DMS and GENBAND trademarks, Ribbon also demanded that Metaswitch take
“remedial actions” to “promptly issue a corrective/clarifying press release announcement (that is
first reviewed and approved by GENBAND).” Ribbon threatened to “pursue all legal remedies
available” if Metaswitch failed to respond to Ribbon’s demand.

258. Ribbon’s cease-and-desist letter further warned that Ribbon had “additional
intellectual property rights, including without limitation trade secret and other proprietary rights,
relating to the performance of certain support services for DMS switches.” The letter suggested
that Metaswitch had violated Ribbon’s intellectual property rights by providing maintenance
services for legacy DMS switches because, in Ribbon’s view, “use of [Ribbon]’s intellectual
property rights is required in order to properly and fully provide support services for DMS
switches.” Ribbon then threatened to pursue legal action against Metaswitch by “caution[ing]”
Metaswitch that Ribbon “aggressively protects its intellectual property rights.” As an example,
Ribbon pointed to its recent lawsuit against CTDl for allegedly violating Ribbon’s intellectual
property rights by continuing to provide maintenance services for legacy DMS switches after
Ribbon ended its outsourcing relationship with CTDI.

259. Although Metaswitch did not believe it was required to do so, Metaswitch promptly
reissued the press release making the alterations demanded by Ribbon.

260. Nonetheless, Ribbon was not satisfied with Metaswitch’s reissuance of the press
release, which made the alterations Ribbon had requested.

261. Less than two months later, on January 20, 2014, Ribbon initiated a patent

infringement action against Metaswitch in federal district court, asserting eight patents. See

58

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 64 of 119 Page|D #: 65

Complaint, Genband US LLC v. Metaswitch Networks Corp., No. 2:14-cv-33-JRG (E.D. Tex. Jan.
21, 2014).

262. Despite the written threat of legal action specific to Metaswitch’s proposed legacy
DMS maintenance services, this litigation did not specifically attack maintenance services
themselves. lnstead, the accused products were those Metaswitch had been providing for years
without any indication or suggestion of infringement up until that date by either Ribbon or Nortel.

263. Although Ribbon’s infringement claim concerned Metaswitch products that were
unrelated to its legacy DMS maintenance service offering, Ribbon’s former CEO, Mr. David
Walsh, told Metaswitch’s former CEO, John Lazar, that Ribbon filed the litigation in response to
Metaswitch offering legacy DMS maintenance services_i.e., not for a legitimate purpose related
to the products in suit.

264. Ribbon ensured that the threat was clearly articulated with respect to Metaswitch’s
proposed encroachment on Ribbon’s legacy DMS maintenance monopoly: lf Metaswitch or its
customers continued to pursue legacy DMS maintenance services provided by Metaswitch and/or
KCI, there would be further litigation_a threat made credible no matter the lack of merit by
Ribbon’s assertion of patents encumbered with a royalty-free licensing obligation.

265. The litigation also was accompanied by threats to customers that if they proceeded
to use Metaswitch for legacy DMS maintenance services, they too could expect to be sued. Yet,
Ribbon had not specified any part, product, or method relating to the legacy DMS maintenance
services Metaswitch was offering that is covered by any intellectual property, much less the patents
that it has asserted in retaliation for attempting to enter the Legacy DMS Maintenance Market

266. The fact that Ribbon did not demand a royalty or seek to enter into license

negotiations before filing suit further demonstrates that Ribbon did not file the litigation to recover

59

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 65 of 119 Page|D #: 66

on a good faith infringement claim. The circumstances surrounding the filing of the litigation
indicate instead that Ribbon instituted the suit to prevent Metaswitch from offering, and customers
from purchasing legacy DMS maintenance services as a competitive weapon to wall off
Metaswitch from establishing legacy DMS maintenance customers that it could convert into
network transformation customers.

267. lndeed, while it is customary in patent infringement litigation for a patent owner to
send a demand letter to an alleged infringer before filing a lawsuit, Ribbon filed its first patent
infringement lawsuit against Metaswitch without warning Before filing suit, Ribbon did not
notify Metaswitch of its claims or attempt to engage Metaswitch in a negotiation over a reasonable
royalty payment lf Ribbon’s goal was to obtain reasonable royalty payments from Metaswitch
for purportedly practicing Ribbon’s patents, Ribbon could have, with minimal cost, simply begun
a dialogue with Metaswitch. lf Ribbon and Metaswitch could not agree upon a reasonable royalty
payment, Ribbon could have taken the next step of filing suit. lnstead, Ribbon chose to involve
the courts immediately, at great financial expense to Metaswitch,

268. Moreover, at least five of the patents Ribbon asserted against Metaswitch-U.S.
Patent Nos. 6,772,210 (“Method and Apparatus for Exchanging Communications Between
Telephone Number Based Devices in an Intemet Protocol Environment”), 6,791,971 (“Method
and Apparatus for Providing a Communications Service, for Communication and for Extending
Packet Network Functionality”), 7,047,561 (“Firewall for Real-Time lnternet Applications”),
6,934,279 and 7,995,589 (“Controlling Voice Communications over a Data Network”)_were
subject to royalty-free licensing under Nortel’s and Ribbon’s agreements with CableLabs. ln a

subsequent litigation, Ribbon later asserted yet another patent, U.S. Patent No. 8,600,006 (“Voice

60

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 66 of 119 Page|D #: 67

Continuity Among User Terminals”), against Metaswitch that was likewise encumbered with a
royalty-free licensing obligation under the CableLabs Agreement,

269. By asserting these patents, Ribbon claimed in bad faith that Metaswitch was liable
for patent infringement because Metaswitch, without paying royalties, had practiced patents that
Ribbon was obligated to provide to Metaswitch on a royalty-free basis.

270. Notably, neither Ribbon nor Nortel has ever asserted these patents in litigation
against anyone else, to Metaswitch’s knowledge.

271. After the court entered a damages verdict against some of Metaswitch’s products
in favor of Ribbon, but also after the court denied Ribbon’s request for a permanent injunction,
Metaswitch decided to redesign the products at issue to eliminate any further infringement issues.
Nonetheless, Ribbon was undeterred.

272. Metaswitch offered Ribbon an opportunity to inspect the redesigned products to
confirm that there was no infringement lnstead of accepting Metaswitch’s offer, however, and
without investigating how the new products were redesigned, Ribbon immediately filed a new
patent case against Metaswitch (the “Redesign Action”). Ribbon filed the Redesign Action in bad
faith, including by asserting the Nortel patents that are subject to a royalty-free licensing
obligation, Significantly, as noted above, this was after Metaswitch had specifically revised its
source code to avoid any plausible claim of infringement upon Ribbon’s patent rights and after
Ribbon rejected an opportunity to review the revised source code.

273. ln the Redesign Action, Ribbon again seeks to obtain a permanent injunction
against Metaswitch, which it knows it cannot obtain but which it wishes to use to threaten potential
Metaswitch customers. Ribbon’s strategy is to run up Metaswitch’s costs through bad faith

litigation, without reviewing Metaswitch’s revised source code, and to seek an injunction that it

61

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 67 of 119 Page|D #: 68

knows will not be granted so that it can falsely tell customers that they cannot rely on Metaswitch
to remain in the market These bad faith assertions of patent rights are anticompetitive and
exclusionary acts in furtherance of an unlawful monopolization scheme-not a legitimate assertion
of patent rights.

274. None of the prior litigations between Ribbon and Metaswitch have considered or
adjudicated the role that Ribbon’s bad faith patent-right assertions against Metaswitch have played
as elements of Ribbon’s unlawful scheme to monopolize or attempt to monopolize the relevant
markets in violation of Section 2 of the Sherman Act.

viii. Ribbon Asserted Inapplicable or Non-Existent Intellectual Property Rights in
Bad Faith Against Metaswitch’s New Line Frame Adapters.

275. ln response to customer demand, Metaswitch sought to develop a solution for
migrating legacy Class 5 switch line frames to next generation networks. At the time, a startup
venture known as The New Class Five, lnc. (“New Class Five”) was developing a similar product
Metaswitch acquired certain assets from New Class Five, including several patents covering the
product under development Metaswitch also brought a number of New Class Five’s employees
onboard to continue product development, including New Class Five’s CEO, David M. Smith.
The product that Metaswitch sought to develop was known as the “line frame adapter.”

276. ln traditional network transformation, a network operator must replace not only its
legacy TDM switches but also its access network, which uses a massive number of copper wires
to connect subscriber telephone lines to line frames in the network operators’ central offices, where
the copper wires terminate. The work associated with disconnecting each pair of copper-wire
subscriber lines from their line frame terminations and reconnecting them to next generation
technology, known as “lif`t and lay” work, is extraordinarily time consuming and labor intensive,

and it requires extensive upfront expense and work from the network operator.

62

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 68 of 119 Page|D #: 69

277. The cost of access network replacement far exceeds the cost of legacy TDM switch
replacement Access network replacement typically costs around $40 to $60 per copper line,
meaning a network operator with five million residential subscribers, for example, would face a
cost of $200 to $300 million simply for the access network replacement preceding the network
transformation.

278. Metaswitch’s line frame adapters would have eliminated the need for this often
prohibitively expensive “lif`t and lay” access network replacement in the network transformation
process, reducing the cost of network transformation by tens of millions of dollars or more for
network operators seeking to migrate their copper lines from line frames to next-generation
technology, lndeed, the cost of “lif`t and lay” work can represent more than half of the total cost
of network transformation.

279. lnstead of having to manually disconnect the copper lines from the line frames and
reconnect them to next-generation technology, network operators would have been able to leave
their copper lines and line frames in place during network transformation by using Metaswitch’s
line frame adapters to connect the line frame to Metaswitch’s next-generation technology, thus
allowing the modern VolP technology to communicate with the undisturbed line frame in order to
deliver VolP functionality with new cost-effective features at a fraction of the expense.

280. For about two years, around a dozen Metaswitch engineers worked to develop the
line frame adapters, which would initially be compatible with the DMS-10 and DMS-100 lines of
switches.

281. Notably, prior to developing the early version of the line frame adapter, New Class
Five had engaged a law firm to determine whether its development procedures would present any

litigation risk. The law firm concluded that New Class Five’s planned development procedures

63

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 69 of 119 Page|D #: 70

were proper, “should not be impeded by meritorious legal actions for infringement of copyright or
trade secret laws,” and had “no higher susceptibility to patent infringement matters than the general
research and development population.”

282. ln developing the line frame adapters, moreover, Metaswitch also took great
precautions to ensure no intellectual property or other proprietary rights relating to the legacy DMS
switches were infringed Metaswitch’s line frame adapters were designed to replace interface
cards in the legacy line frames with Metaswitch cards so that the line frames could be controlled
by Metaswitch VolP technology instead of their original switches, enabling a network operator to
avoid having to remove and replace the legacy line frames. When Metaswitch developed the
product, it took precautions to ensure that a standard communication protocol would enable
interoperability with the legacy line frames without even exposing the development team to any
potentially proprietary information stored in the legacy DMS switch. New Class Five had used a
similar clean team procedure, which the law firm performing due diligence for Metaswitch
determined was “legally adequate to defend against any claim of copyright infringement or trade
secret misappropriation.”

283. Further, market demand drove Metaswitch’s development of the line frame
adapters, as several network operators had inquired whether Metaswitch was capable of
performing network transformation with a product like the line frame adapters.

a. Ribbon kills Metaswitch’s first attempt to commercialize the line frame

adapters by asserting undisclosed intellectual property against line
frame adapter products sight-unseen.

284. Upon learning of Metaswitch’s plans to develop the line frame adapters, Ribbon
immediately threatened to sue Metaswitch. Ribbon made these threats to several network
operators, some of which passed along Ribbon’s litigation threats to Metaswitch, Ribbon’s threats

included not only lawsuits against Metaswitch but also lawsuits against the network operators

64

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 70 of 119 Page|D #: 71

considering undergoing network transformation using Metaswitch’s line frame adapters. Ribbon
reportedly threatened to sue customers if they even moved forward with testing the line frame
adapters.

285. The fact that Ribbon was threatening network operators if they even moved forward
with testing the line frame adapters demonstrates that Ribbon could not have had a good faith basis
for its threats at a time when it could not have gotten access to prototype products or information
about how the product was going to work from any tests

286. For example, when Metaswitch was first developing the product, it received interest
in the product from _ - representatives came to Metaswitch and said they
wanted to work with Metaswitch in developing a line frame adapter solution for _
Metaswitch was able to create a plan for - that would greatly reduce the cost of the
transformation with substantially lower labor costs by proposing to use the line frame adapters.
- however, reported to Metaswitch that Ribbon’s sales personnel learned of its plan to
move forward with Metaswitch and threatened to sue - for infringing unspecified
intellectual property.

287. While it was not clear what intellectual property served as the basis for Ribbon’s
threats, there was some understanding that Ribbon was suggesting that Metaswitch’s line frame
adapters somehow infringed on a purportedly proprietary interface protocol, DS30A, which legacy
line frames used to communicate with the legacy DMS host switches Metaswitch’s line frame
adapters, however, were not going to use the DS30A protocol. Rather, Metaswitch’s line frame
adapters were programmed to use the Telcordia GR-303 standard, an internet communication
protocol that was public, was free to use, and had interface definitions that were not subject to any

intellectual property,

65

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 71 of 119 Page|D #: 72

288. Accordingly, at the time Ribbon was recklessly threatening to sue Metaswitch’s
prospective customers for pursuing the use of Metaswitch’s line frame adapters, Ribbon did not
even have a basic understanding of how Metaswitch’s line frame adapters were going to work.

289. As Metaswitch learned from _ executives, Ribbon had expressed that
it did not care how Metaswitch’s line frame adapters would work or what- was going
to do with the line frame adapters. Ribbon stated that it would sue _ regardless if it
moved forward with the product Understandably, - was scared out of moving forward
with Metaswitch’s line frame adapters.

290. Two other large network operators, - and - also expressed strong
interest from the start in Metaswitch’s network transformation capabilities using the line frame
adapters.3 At least four additional network operators similarly expressed interest in undergoing
network transformation with Metaswitch as soon as the line frame adapters reached the market

291. Metaswitch’s network transformation discussions with _ were highly
promising, particularly because_ Vice President of Engineering was interested in the
line frame adapter technology and wanted _ to be an early adopter. Metaswitch and
_ agreed to a trial of the line frame adapters. Metaswitch installed a pre-general
availability version of the line frame adapter in- laboratories and began initial proof-
of-concept testing, engaging a third-party testing company to provide its expertise. Following
initial testing of the line frame adapter, - provided positive feedback to Metaswitch.
Armed with_ feedback and suggestions Metaswitch’s engineers went to work.

292. Once Ribbon learned that_ was in serious discussions with Metaswitch

about the line frame adapters, Ribbon executives arranged a meeting with _ Vice

 

3-waspm<»eerSf_,which<>ffersin_.

66

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 72 of 119 Page|D #: 73

President of Engineering At this meeting, Ribbon executives bluntly stated that if -
moved forward with Metaswitch’s line frame adapters, Ribbon would bring a patent infringement
lawsuit against-

293. _ Vice President of Engineering reported Ribbon’s litigation threat to
Metaswitch, Though he initially expressed a desire to fight back against Ribbon, he left
_ soon after, taking with him the company’s willingness to press forward with
Metaswitch’s line frame adapters in the face of Ribbon’s continuing litigation threats

294. - also expressed strong interest in modemizing its network of DMS-switched
lines using Metaswitch’s line frame adapters. Metaswitch partnered with Calix lnc., a supplier of
telecommunications access equipment for service providers, to submit a proposal to - to
migrate - switch line frames to next-generation networks From the Calix representative,
who maintained a close relationship with - Chief Technology Officer, Metaswitch learned
that Ribbon employees had visited- premises and spread fear, uncertainty, and doubt about
Metaswitch’ s legal ability to perform- network transformation using its line frame adapters.
Specifically, upon information and belief, Ribbon employees told - representatives that
Ribbon had threatened to sue Metaswitch if it commercialized its line frame adapters and
suggested that, as a result, Metaswitch would go out of business and would not be able to provide
continuing transformation products and services needed for ongoing support Shortly following
Ribbon’s visit to - premises, - discontinued discussions with Metaswitch and Calix
about network transformation.

295. In addition to - _ and - Metaswitch’s sales team

learned that Ribbon employees had told other network operators as well, including - and

67

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 73 of 119 Page|D #: 74

_ that Ribbon would initiate infringement actions against them if they continued to
pursue network transformation projects using Metaswitch’s line frame adapters.

296. Given Ribbon’s bad faith threats to customers, casting doubt on Metaswitch’s
ability to sell the line frame adapters without facing the risk of potential lawsuits against
Metaswitch and its customers, Metaswitch Was unable to move forward with line frame adapter
development and sales, despite two years of successful product development and substantial
investment and interest in the product

b. Ribbon kills Metaswitch’s second attempt to commercialize the line
frame adapters in response to customer requests

297. Around 2015, Metaswitch revisited the idea'of commercializing the line frame
adapters at the request of a large network operator, - which was considering a
nationwide network transformation project _ extensive nationwide network used
both Nortel’s DMS switches and Alcatel-Lucent’s 5ESS switches Given the size of
_ network and the associated network transformation costs,- stressed that
a product like the line frame adapters was an important aspect of the business case supporting its
decision to undergo network transformation.

298. Recognizing the value of - business, Metaswitch renewed its efforts
to commercialize the line frame adapters at least with respect to another type of legacy TDM
switches besides DMS switches Specifically, Metaswitch sought to develop line frame adapters
that were compatible with Alcatel-Lucent’s 5ESS switches Metaswitch brought on New Class
Five CEO David M. Smith, in a consulting capacity, to propel the product development forward.

299. While Metaswitch worked to develop the line frame adapters for -

5ESS switches, Metaswitch and_ engaged in detailed discussions about-

upcoming network transformation. ln 2016, Metaswitch prepared a specification for the project

68

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 74 of 119 Page|D #: 75

and provided_ with a price quotation for the migration of_ 5ESS switch
line frames at_ line frame adapters.

300. _ was eager for Metaswitch to bring its line frame adapters to market
Over the course of discussions, _ representative repeatedly pressed Metaswitch to
complete development of the line frame adapters and continuously inquired into the status of
product development

301. On several occasions, _ representative told the Metaswitch
salesperson responsible for the _ account that if the line frame adapters were ready,
_ would immediately contract with Metaswitch to begin migrating _
5ESS switch line frames at a number of - switch sites

302. ln August 2016, shortly before _ was expected to make its vendor
selections for its nationwide network transformation proj ect,- suddenly pulled the plug
on this project The cause was new bad faith litigation threats from Ribbon.

303. Metaswitch found itself in a familiar situation: lt had invested time and resources
into the commercialization of the line frame adapters in response to a customer request only for
demand to disappear in response to Ribbon’s exclusionary conduct

304. ln a meeting between Metaswitch and _ a _ sales
representative reported that Ribbon had told- that Ribbon was going to sue Metaswitch
and force it out of business This bad faith behavior once again killed Metaswitch’s ability to
market its line frame adapters and continues to block this competition from Metaswitch to this day.
B. Ribbon Used Anticompetitive Acquisitions to Gain Monopoly Power in the Relevant

Markets, Which It Then Leveraged to Maintain Its Monopolies Against Metaswitch
Through Exclusionary Conditional Pricing Conduct

305. As part of Ribbon’s scheme to eliminate competition, enhance its monopoly power,

and raise prices to the detriment of customers and consumers Ribbon and its predecessors engaged

69

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 75 of 119 Page|D #: 76

in an aggressive series of anticompetitive acquisitions eliminating competitors and purchasing
intellectual property to assert against competitors regardless of royalty-free obligations Ribbon
was then able to leverage the monopoly power it acquired to engage in exclusionary conditional
pricing conduct against Metaswitch and other competitors

306. By 2016, Ribbon’s predecessor, Genband, had already “grown from a single-
product startup to one of the largest global software and communications technology companies
in the world.”4

307. Even before Genband Holding’s 2018 merger with Sonus which created Ribbon,
Genband was already the largest competitor in the network transformation industry with more than
700 commercial customers in over 80 countries

308. Rather than creating new and innovative products through research and
development efforts Genband’s strategy has focused instead on acquiring or destroying
competitors to eliminate competition.

i. Genband’s Anticompetitive Acquisitions

309. ln early 2006, Genband acquired Syndeo Corp., which had competed with control
and softswitch products

310. A few months later in 2006, Genband acquired BayPackets lnc., which had
messaging and video telephony applications

311. One month later in 2006, Genband acquired the Digital Central Office circuit-

switch business of Siemens Networks LLC, including Siemens’s product portfolio as well as its

 

4 Silicon Valley Bank’s New Partnership with GENBAND Helps Fuel Growth, PR Newswire (July 27, 2016),
https://www.prnewswire.com/news-releases/silicon-valley-banks-new-partnership-with-genband-helps-fuel-growth-
300304283.html.

70

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 76 of 119 Page|D #: 77

service and support infrastructure for more than 2,500 Digital Central Office host and remote
switches across North America.

312. ln 2007, Genband acquired Tekelec’s Switching Solutions Group in 2007, which
included Tekelec’s Intemet Protocol Switching business

313. ln 2008, Genband acquired Nokia Siemens Networks’ Surpass HiG media gateway
product portfolio (i.e., its fixed-line media gateway product line) and entered into a long-term
Original Equipment Manufacturer agreement Lwith Nokia providing that Genband would be a
preferred supplier.

314. Also in 2008, Genband acquired NextPoint Networks which included session
border controller technology,

315. ln 2010, Genband acquired Nortel Network’s Carrier VolP and Application
Solutions Business (CVAS), at which time Genband became the sole provider of legacy DMS
switches used by network operators As set forth in paragraphs 183 through 274 above, this
acquisition enabled Genband, and now Ribbon, to exercise monopoly power that Nortel unlawfully
obtained by deceiving CableLabs Participants in order to incorporate Nortel patents in PacketCable
Specifications while purporting to reject the royalty-free licensing obligations that accompanied
those standards Genband, and now Ribbon, also acquired Nortel’s liability for this conduct as a
result of the Nortel acquisition.

316. ln 2011, Genband acquired Cedar Point Communications which eliminated
another competitor engaged in lnternet Protocol switching technology. At the time of this
acquisition, Genband employees openly discussed that the purpose for the acquisition was to shut

down a competitor.

71

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 77 of 119 Page|D #: 78

317. ln 2012, Genband acquired Aztec Networks, which also included Intemet Protocol
switching technology,

318. ln 2013, Genband acquired Fring Ltd., relating to VolP services to iPhone users

319. ln 2014, Genband acquired uReach Technologies, which included voice messaging
software.

ii. Sonus’s Anticompetitive Acquisitions

320. ln 1998, Sonus acquired Telecom Technologies, lnc., which eliminated a
competitor with softswitch technology.

321. ln 2008, Sonus acquired Atreus Systems, a supplier of lnternet Protocol voice and
advanced Intemet Protocol service provisioning software.

322. ln 2012, Sonus acquired Network Equipment Technologies, lnc., which included
voice and multimedia infrastructure technologies

323. ln 2014, Sonus merged with Performance Technologies lnc., which included
technology relating to network communications solutions

324. ln 2016, Sonus entered into negotiations to purchase Taqua, LLC, which by this
time was the only significant competitor besides Metaswitch still remaining in the Fixed-Line
Network Transf`ormation Market As Taqua pled in a complaint it filed against Sonus and
Genband, in the course of merger negotiations the CEO of Sonus represented that Sonus would
expand Taqua’s product line and invest resources to grow Taqua.

325. lnstead, after engaging in undisclosed merger discussions with Genband throughout
2015 and 2016, Sonus “systematically dismantle[d]” Taqua following the acquisition by, among
other things terminating the majority of Taqua’s wireless technology development and sales

teams

72

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 78 of 119 Page|D #: 79

326. As Taqua set forth in its complaint against Sonus “[t]he sole purpose of Sonus’s
restructuring plan [was] to frustrate the sale of Taqua’s products” and “Sonus [was] in the process
of implementing a market-consolidation strategy designed to eliminate products like Taqua’s
voice-over lnternet Protocol solutions from the market in favor of its soon-to-be acquired
GENBAND product line.”

a. The Genband-Sonus Merger Grants Monopoly Power to Ribbon.

327. Following Sonus’s September 2016 acquisition of Taqua, Genband announced its
upcoming merger with Sonus in May 2017.

328. As Taqua describes in its 2017 complaint against Sonus “[T]he Sonus-GENBAND
merger is part of a multi-year strategy to gain control over the market and eliminate competitors
like Taqua. Once Sonus merges with GENBAND, it will successfully consolidate the network
transformation industry.”

329. When Taqua filed its complaint in 2017, Taqua stated that “[t]his niche area of
telecommunications modernization is known as the ‘network transformation’ industry and is
comprised of three main competitors--GENBAND, Metaswitch, and Taqua.”

330. The merger between Genband and Sonus which combined to create Ribbon, was
completed in October 2017.

331. Now that Taqua has been dismantled by Sonus the “multi-year strategy to gain
control over the market and eliminate competitors” has come to fruition with the exception of
Metaswitch, as the sole significant challenger to the monopoly power that Ribbon acquired through

anticompetitive acquisitions

73

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 79 of 119 Page|D #: 80

b. Ribbon Leveraged Its Acquired Monopoly Power in the Legacy DMS
Maintenance Market in Order to Impede Metaswitch from Competing
in the Fixed-Line Network Transformation Market,

332. Ribbon has leveraged its acquired monopoly power in the Legacy DMS
Maintenance Market to exclude Metaswitch from fixed-line network transformations by coercing
customers not to select Metaswitch, using anticompetitive and exclusionary conditional pricing
practices Ribbon has been able to accomplish this as a result of having blocked Metaswitch from
successfully competing in the Legacy DMS Maintenance Market, in which Metaswitch currently
makes no sales

333. Specifically, Ribbon has used its monopoly control over prices for legacy DMS
maintenance services as a means to coerce legacy DMS maintenance customers to (1) purchase
new network transformation products and/or services solely from Ribbon; and (2) not purchase
network transformation products and/or services from Metaswitch,

334. For example, customers have reported that once Ribbon took over a maintenance
contract from Nortel or any of its other acquisition targets Ribbon would raise the maintenance
prices to higher levels and then tell customers they would not lower the prices unless the customers
purchased new network transformation products solely from Ribbon.

335. Customers also reported that Ribbon would threaten to charge customers twice as
much for legacy DMS maintenance services over the long period of time required to migrate
networks from legacy DMS networks to modemized VolP-enabled networks if they chose
Metaswitch to perform their network transformations or to supply related products-even if the
customer did not want Ribbon’s products and services lf a customer would commit to use Ribbon
instead of Metaswitch for a large transformation, Ribbon would sometimes even offer to provide

the maintenance for free and thus below its average variable cost

74

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 80 of 119 Page|D #: 81

336. Customers were at the mercy of Ribbon’s conditional pricing tactics because they
needed Ribbon to provide uninterrupted legacy DMS maintenance services while legacy networks
were migrated and modemized to VolP networks over time. Ribbon was thus able to use the
monopoly power it acquired through acquisitions in the Legacy DMS Maintenance Market to
block Metaswitch from effectively competing in the Fixed-Line Network Transformation Market
This was particularly true in the absence of Metaswitch’s line frame adapter products_which, as
discussed at paragraphs 275 through 304 above, were blocked by Ribbon’s bad faith assertions of
its intellectual property rights Metaswitch’s line frame adapters would have substantially cut
down the time required to migrate networks and subscribers and thereby would have reduced the
coercive effect of Ribbon’s exclusionary pricing tactics for legacy DMS maintenance services

337. lndeed, without the availability of Metaswitch’s line frame adapters replacing just
one legacy DMS switch can take six months and network transformations for large network
operators can entail the replacement of upwards of hundreds of switches spread across numerous
sites thereby requiring the uninterrupted continuation of legacy DMS maintenance services for as
many as ten or more years until a large fixed-line network transformation is complete.
Accordingly, coercive conditional maintenance fees are a highly effective exclusionary weapon
that Ribbon has wielded to acquire and maintain its monopoly power in the Fixed-Line Network
Transformation Market As a result of Ribbon’s coercive conditional pricing conduct, Metaswitch
lost the network transformation business of numerous customers that would otherwise have
selected Metaswitch for their network transformation projects

338. For example, one customer that Ribbon subjected to its coercive monopoly

leveraging tactics was _, a telecommunications
provider based in - Metaswitch and Ribbon competed to win _ network

75

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 81 of 119 Page|D #: 82

transformation business when _ sought to modernize a network consisting of a large
volume of legacy DMS switches At the time, Ribbon was providing maintenance services for
- legacy DMS switches for hundreds of thousands of dollars each year. To secure
_ network transformation business as well, Ribbon made a coercive conditional
pricing and bundled discount offer that_, from a business perspective, could not refuse:
Ribbon offered to substantially decrease the price of its maintenance services for_
legacy DMS switches_essentially offering its maintenance services free of charge_on the
condition that _ did not select Metaswitch for its network transformation project
Because_ could not turn down Ribbon’s offer from a business perspective, Metaswitch
lost the bid for _ network transformation business toRibbon. On information and
belief, Ribbon could then recoup its legacy DMS maintenance fee losses on network
transformations subsequent product updates and maintenance services on the VoIP equipment it
would install during the network transformations in place of customers’ legacy DMS equipment

339. Another customer that Ribbon subjected to monopoly leveraging was -.

When - sought to modernize its network of legacy TDM switches by replacing the legacy

TDM watches With _
_. Ribbon and Metaswitch were the only companies competing for-
project, as they were the only ones capable of providing_
_.

340. While considering their proposals - invited Ribbon and Metaswitch to
perform trials in - laboratories During one informal meeting between - and
Metaswitch representatives Metaswitch learned that it had won - technical evaluation.

This meant that_ technical team had considered the solutions proposed by Metaswitch and

76

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 82 of 119 Page|D #: 83

Ribbon and concluded that, from a technical perspective, Metaswitch’s proposed solution was

superior. After the technical evaluation, the team made a recommendation to-

_, who was ultimately responsible for selecting
a word for--

341. Metaswitch also impressed - technical team by developing a method that
would significantly reduce the length of time required to replace the legacy TDM switches in
_. Given existing technological capabilities on information and belief,
the solution presented by Ribbon would have taken over fifty years to fully implement Seeking
to improve its product and gain a competitive edge, Metaswitch’s engineers set out to develop a
solution that could be implemented in less time. They ultimately developed a method that would
compress the time required for each switch replacement cutting the time for the full switch
replacement project from fifty or more years to only ten years - technical team responded
very favorably to Metaswitch’s solution. Metaswitch then developed a prototype and tested the
technology in - laboratories confirming that the technology worked as expected and that
Metaswitch would be able to complete the switch replacement project for- five times faster
than Ribbon.

342. Not only did Metaswitch have a superior technical solution, but it also submitted
the price that was requested by -. After several rounds of pricing discussions -
representative provided Metaswitch’s representatives with the precise dollar amount that
Metaswitch would need to submit to win the project Metaswitch then lowered its proposal to
match the dollar amount specifically requested by-.

343. Although Metaswitch had won the technical evaluation, developed a method to

significantly shorten the time required for the project, and priced its solution to match -

77

Case 6:19-CV-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 83 of 119 Page|D #: 84

requested price, Metaswitch learned that it was going to lose the business During one meeting,

re resentative revealed that executives reportedl feared “re ercussions” if the
P y P y

did not select Ribbon for the project At the time, _
_. en

information and belief, Ribbon had threatened to substantially increase the cost of legacy DMS
maintenance services for- if - selected Metaswitch for the project

344. On information and belief, but for Ribbon’s coercive and monopolistic pricing
tactics and threats - would have selected Metaswitch to perform its switch replacement

project and to provide maintenance services for the _.

345. Another company that Ribbon subjected to monopolistic leveraging was-
-. Around 2014, _ developed plans to undergo a significant network
transformation of its fixed-line voice networks Prior to its network transformation, -
- approached Metaswitch about providing maintenance services for some, but not all, of its
legacy DMS switches which were being serviced at the time by Ribbon. Metaswitch agreed to
pursue a maintenance contract with_ for the purpose of developing a relationship
with the customer and eventually securing _ network transformation business
On information and belief, however, Ribbon threatened to retaliate by charging supracompetitive
prices for its maintenance services if _ pursued more business with Metaswitch,
On information and belief, Ribbon’s exclusionary conditional pricing conduct effectively forced

_ to refrain from doing additional business with Metaswitch.

78

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18' Page 84 of 119 Page|D #: 85

C. Ribbon Also Engaged in Anticompetitive and Exclusionary Conduct to Acquire and
Maintain Its Monopoly Power in the Relevant Markets by Repeatedly Making
Materially False and Misleading Statements About Metaswitch and Its Products to
Customers.

346. After Metaswitch rejected Ribbon’s acquisition overtures Ribbon undertook a
sustained and continuing campaign to eliminate Metaswitch as a competitor in part by engaging
in the exclusionary acts of spreading false and misleading statements about Metaswitch’s products
and services and their continuing availability in the markets Ribbon’s false and misleading
statements were intended to_-and did-dissuade numerous customers from purchasing
Metaswitch’s products and services Ribbon’s false and misleading statements therefore helped
Ribbon to unlawfully maintain its monopoly power in the Legacy DMS Maintenance Market and
to unlawfully acquire and maintain its monopoly power in the Fixed-Line Network Transformation
Market

347. Among other false and misleading statements Ribbon repeatedly told potential
customers that (1) Metaswitch’s products and services would not be available in the near future
because Ribbon was entitled to a permanent injunction against Metaswitch’s use of such products
and services even though Ribbon knew that it would not be able to obtain such an injunction;
(2) Metaswitch’s products would not be available and Metaswitch would not be able to offer
support services for those products because Metaswitch would soon be bankrupt; (3) Metaswitch’s
legacy DMS maintenance services infringed Ribbon’s intellectual property rights when there was
no plausible basis to assert such a claim; and (4) Metaswitch’s line frame adapters infringed
Ribbon’s intellectual property rights before Ribbon even had an opportunity to examine such
products for potential infringement

348. Ribbon actively directed employees to spread fear, uncertainty, and doubt_which

Ribbon referred to as spreading “FUD”_about Metaswitch to customers when the FUD was not

79

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 85 of 119 Page|D #: 86

supported by fact Former Ribbon employees have reported that the direction to spread FUD
started from the top with then-CEO Charles Vogt and only got worse when his successor CEO
David Walsh took over.

349. lndeed, Ribbon’s Product Line Managers were tasked with regularly distributing
“FUD sheets” to employees containing conjecture, speculation, misleading and false statements
and otherwise unsupportable information about Metaswitch and other companies including other
companies they sought to acquire like Sonus Ribbon expected its sales teams to win deals by
relying on this knowingly false information and sowing FUD, rather than to win on the merits

350. Ribbon frequently sought to scare Metaswitch’s customers and potential customers
into believing that if they purchased network transformation products and services from
Metaswitch, the customers would be left with a large stranded investment for expensive products
that Metaswitch would not be around to support Notably, for over five years Ribbon has claimed
that Metaswitch was likely to go bankrupt within the next year due to a combination of Ribbon’s
bad faith litigation against Metaswitch, the costs imposed by that litigation, and the purported
likelihood of obtaining a permanent injunction against Metaswitch, which Ribbon knew it would
not be able to obtain under the governing law for patent-related injunctive relief.

351. Ribbon’s repeated statements that Metaswitch was financially insolvent, would go
out`of business within a year, would be unable to support its products and that Ribbon would
obtain an injunction, have already been proven false. lndeed, the district court in Ribbon’s initial
patent litigation denied Ribbon’s motion for a permanent injunction because Ribbon could not
satisfy the standards for such relief, and after Ribbon appealed to the U.S Court of Appeals for the
Federal Circuit and secured a remand, the district court again denied the permanent injunction.

Yet, Ribbon kept telling customers that it would obtain such an injunction in future litigation.

80

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 86 of 119 Page|D #: 87

352. Gn information and belief, Ribbon began telling companies that Metaswitch was
financially insolvent and would likely go bankrupt within a year starting in 2013, and it has
continued to spread this false claim since that time, For example, Ribbon made false statements

about Metaswitch’s financial health and the continued viability of its products to companies

including but not limited to, _, Logix Communications GTA Teleguam,

Metaswitch to lose substantial business For instance, Ribbon told one Metaswitch customer that
it should not buy Metaswitch’s products because Metaswitch would not be around to support those
products Ribbon also falsely stated that Metaswitch was a very small company and that
Metaswitch was insolvent Ribbon made these statements in bad faith and with knowledge of their
falsity, or with reckless disregard for their truth or falsity, as part of its campaign to eliminate
Metaswitch from the Fixed-Line Network Transformation Market

353. Just recently in May 2018, one of Metaswitch’s largest customers -
_, asked to meet with Metaswitch senior management “because -

- had been told some quite negative things about [Metaswitch’s] financial

health,” including “that [Metaswitch’s] investor Francisco Partners was very unhappy with

[Metaswitch’s] financial performance and was ready to take [Metaswitch] into bankruptcy.” The

representative from _ said that he “had to have this meeting” with

Metaswitch and “give a positive report back to the Board Member in order to continue to do
business with [Metaswitch].” ()n information and belief, the disparaging statements to-

_ were made by a member of Ribbon’s Board of Directors or an employee of

()ne Equity Partners.

81

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 87 of 119 Page|D #: 88

354. Collectively and individually, Ribbon’s misrepresentations were literally false
and/or misleading, relate to material characteristics Metaswitch products and services were likely
to and did induce reliance by customers who were unaware of Ribbon’s misrepresentations
continued over a prolonged period of time, and could not be neutralized or offset by Metaswitch,
owing to the vast resources expended by Ribbon in disseminating these messages and the
innumerable ways in which those messages have been spread. Beyond the business Metaswitch
lost as a result of Ribbon’s false and misleading statements Metaswitch incurred damages relating
to accounts it won, such as from the cost of increased insurance limits to assuage customer fear of
bankruptcy due to Ribbon’s false statements the costs of delay in closing contracts and other
increased contracting costs

VIII. RIBBON’S EXCLUSIONARY CONDUCT HAS CAUSED SUBSTANTIAL HARM
TO COMPETITION, CUSTOMERS, ULTIMATE CONSUMERS, AND METASWITCH

A. Anticompetitive Harm to Competition

355. Ribbon’s multiyear strategy to monopolize the relevant markets including its
exclusionary actions to drive competitors out of the market or force them into acquisition, has
caused substantial harm to competition in the Fixed-Line Network Transforrnation Market and the
Legacy DMS Maintenance Market

l 356. Metaswitch is now the only remaining significant competitor left in the Fixed-Line
Network Transformation Market to have resisted Ribbon’s exclusionary conduct and attempts to
force Metaswitch into acquiescence to acquisition.

357. Ribbon’S conduct has excluded Metaswitch completely from successfully
providing legacy DMS maintenance services and entering the Legacy DMS Maintenance Market

358. Ribbon has engaged in anticompetitive tactics to drive other competitors out of the

market, or force or deceive them into acquisition.

82

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 88 of 119 Page|D #: 89

359. Ribbon’s exclusionary conduct has enabled Ribbon to acquire and maintain
monopoly power in the relevant markets; to eliminate virtually all competition except for
Metaswitch from the Fixed-Line Network Transforrnation Market; and, with the exception of one
or more small third-party repair vendors to eliminate all competition, including Metaswitch, from
the Legacy DMS Maintenance Market.

360. Through its monopolistic and coercive pricing conduct, Ribbon has reduced output
in the relevant markets lndeed, some customers have foregone or delayed necessary network
transformation projects because of Ribbon’s monopolistic and coercive pricing conduct

B. Anticompetitive Harm to Customers

361. Ribbon’s anticompetitive conduct has caused substantial anticompetitive harm to
network operators by leaving them with little choice but to select Ribbon for their network
transformations and legacy DMS maintenance services often at supracompetitive monopoly
prices

362. Ribbon used its anticompetitive and exclusionary conduct to establish itself as one
of only two viable options left in the Fixed-Line Network Transformation Market

363. Ribbon also used its anticompetitive and exclusionary conduct to establish itself as
the dominant provider of DMS maintenance services in the Legacy DMS Maintenance Market
because network operators are hesitant to entrust the maintenance of their complex and expansive
networks with small, local third-party repair vendors which would ordinarily contract with larger
telecommunications company like Ribbon and Metaswitch to secure business from network
operators

364. Ribbon’s monopoly position in both the Fixed-Line Network Transformation
Market and the Legacy DMS Maintenance Market has led to an increase in prices to customers

and a reduction in product quality, variation, and output

83

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 89 of 119 Page|D #: 90

365. Even among network operators that were willing to consider Metaswitch for their
network transformation and maintenance needs despite Ribbon’s bad faith assertion of intellectual
property and false FUD representations Ribbon’s exclusionary conditional pricing conduct left
network operators seeking to modernize their fixed-line voice networks_which required both a
network transformation process and legacy DMS maintenance services during the transformation
process_with two options: (1) choose Ribbon’s network transformation and legacy DMS
maintenance services and accept the supracompetitive prices that Ribbon was able to charge as
the sole competitor capable of providing both services; or (2) choose Metaswitch’s network
transformation services and Ribbon’s legacy DMS maintenance services but accept that Ribbon,
in retaliation, would charge supracompetitive maintenance prices

366. ln many cases network operators were coerced into staying with Ribbon even
though they believed that Metaswitch offered higher quality, more reliable, and/or more cost-
effective products and services lndeed, network operators complained to Metaswitch’s sales team
on multiple occasions that Ribbon provided poor service, overpriced its products and services and
treated customers poorly. Yet, such customers concluded they had no choice but to deal with
Ribbon given its monopoly power and coercive behavior.

367. Ribbon’s anticompetitive and exclusionary conduct further harmed network
operators by chilling product innovation through the bad faith assertion of intellectual property
and litigation threats This included the suppression of Metaswitch’ line frame adapters which
would have provided substantial benefits and cost savings to network operators as well as the

_, nnnn nnnn nnnn nnnnnnnnn

reduced the length of time required for switch replacement projects

84

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 90 of 119 Page|D #: 91

368. Additionally, Ribbon’s anticompetitive and exclusionary conduct has caused
substantial delays in the replacement of aging infrastructure. ln several cases Ribbon’s conduct
has caused network operators to forgo network transformation altogether. As a result, network
operators and their subscribers are at greater risk of switch failure, major service interruptions and
outages.

C. Anticompetitive Harm to Consumer Subscribers

369. Ribbon’s anticompetitive conduct has not only harmed competition in the relevant
markets and the network operators in those markets but it has also caused anticompetitive harm
to the ultimate consumers of telecommunications network services: the individuals businesses
and government agencies that subscribe to telecommunication network services including VolP
telephone services from network operators

370. Given the position in which Ribbon’s anticompetitive conduct placed network
operators subscribers faced the following options: (1) remain with a network operator that chose
to forgo network transformation and to continue paying Ribbon supracompetitive prices to service
its legacy DMS switches which risked catastrophic shutdowns and resulted in higher maintenance
costs passed down to subscribers or (2) choose a network operator that acquiesced to Ribbon’s
supracompetitive pricing for network transformation and legacy DMS maintenance services
which also resulted in higher costs passed down to subscribers ln either situation, the subscribers
also suffered anticompetitive effects in the form of higher prices reduced product quality, and
reduced consumer choice.

371. By depriving the Fixed-Line Network Transfonnation Market of Metaswitch’s line
frame adapters Ribbon also deprived subscribers of substantial cost savings that network operators
could have enjoyed and passed onto subscribers if Ribbon had not blocked Metaswitch from

commercializing the line frame adapters.

85

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 91 of 119 Page|D #: 92

372. Further, because Ribbon’s anticompetitive and exclusionary conduct has caused
substantial delays in the replacement of aging infrastructure, subscribers are at greater risk of
losing voice service for hours or days at a time. Such outages can affect individuals businesses
government agencies as well as essential service providers like police stations fire stations and
hospitals

D. Anticompetitive Harm and Damages to Metaswitch

373. Ribbon’s wide range of anticompetitive and exclusionary conduct, including its
exclusionary monopoly leveraging and conditional pricing conduct, knowingly false FUD
statements about Metaswitch, and bad faith threats to initiate patent infringement actions against
Metaswitch and its customers without a plausible basis to do so, or based upon patents that were
required to have been offered on a royalty-free basis harmed Metaswitch by causing many of
Metaswitch’s existing and prospective customers (1) to forgo business with Metaswitch entirely,
or to purchase fewer products and reduced services from Metaswitch, which could have included
product sales and services that would be continuing today, or (2) to conduct business with
Metaswitch only on contract terms that were economically disadvantageous to Metaswitch,

374. The revenues that Metaswitch has lost from fixed-line network transformation
customers as a result of Ribbon’s anticompetitive and exclusionary conduct has totaled at least
many hundreds of millions of dollars and substantial lost profits to Metaswitch in an amount to be
determined at trial.

375. Metaswitch has also lost substantial profits as a result of the more onerous terms it
has been forced to accept from such customers in the face of Ribbon’s anticompetitive and
exclusionary conduct in an amount to be determined at trial. ln some cases Metaswitch has been

forced to include indemnity clauses in its customer contracts that are specific to litigation with

86

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 92 of 119 Page|D #: 93

Ribbon, as well as carve-outs from the limit of liability for Ribbon litigation because customers
were worried about litigation and injunction threats from Ribbon.

376. Metaswitch has further lost substantial revenues and profits in an amount to be
determined at trial, and important customers as a result of being excluded fromthe Legacy DMS
Maintenance Market

377. Metaswitch has also lost substantial revenues and profits in an amount to be
determined at trial, and important customers as a result of being unable to commercialize and sell
its line frame adapters and the migration panel solution it developed.

378. Ribbon’s exclusionary conduct is also causing and will continue to cause
irreparable harm to the reputation and goodwill of Metaswitch, which cannot be remedied by
monetary damages alone.

CAUSES oF ACTIoN
§_OLN_T_I

Monopolization of the Fixed-Line Network Transformation Market
Violation of Section 2 of the Sherman Act, 15.U.S.C. § 2

379. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 378 as if fully set forth herein.

380. As detailed above (see paragraphs 110 through 126), Ribbon has monopoly power
in the Fixed-Line Network Transformation Market, including the power to control prices and
exclude competition.

381. As alleged herein, Ribbon has willfully and intentionally engaged in
anticompetitive and exclusionary conduct in order to unlawfully acquire and maintain its
monopoly in this Fixed-Line Network Transformation Market, in violation of Section 2 of the

Sherman Act, 15 U.S.C. § 2.

87

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 93 of 119 Page|D #: 94

382. Ribbon has effectively monopolized, and further threatens to maintain its monopoly
of, competition in the Fixed-Line Network Transformation Market by, among other exclusionary
acts:

Acquiring competitors to eliminate competition in the market;

?’

b. Asserting (often newly acquired) patents in bad faith against Metaswitch and its
customers including patents with exclusionary power attained through standard-
setting manipulation that should have been included in royalty-free licenses;

c. Filing a series of bad faith and objectively unreasonable lawsuits and making
threats of such lawsuits against Metaswitch in an attempt to wear Metaswitch down
and either force a merger or drive Metaswitch out of business as opposed to
adjudicating claims on the merits;

d. Making materially false representations to customers regarding Metaswitch’s
finances products services and ability to compete in the relevant markets;

e. Pricing below average variable cost on certain business, to prevent Metaswitch
from winning business with a reasonable prospect of recouping the losses from
monopoly pricing on other products;

f. Leveraging its monopoly power in the Legacy DMS Maintenance Market to
exclude Metaswitch from competing in the Fixed-Line Network Transformation
Market by engaging in exclusionary conditional pricing conduct--specifically, by
threatening to charge supracompetitive prices for maintenance services for
customers that chose to do business with Metaswitch or that did not do business

only with Ribbon;

88

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 94 of 119 Page|D #: 95

g. Offering bundled discounts to customers conditioned on those customers only
doing business with Ribbon for network transformation; and

h. Willfully and intentionally using its monopoly power in the Legacy DMS
Maintenance Market to unlawfully maintain or attempt to maintain monopoly
power in the Fixed-Line Network Transformation Market_specifically, by falsely
asserting that no other company is legally capable of providing any sort of
maintenance service on legacy DMS switches threatening bad faith intellectual
property litigation against Metaswitch and customers seeking to purchase legacy
DMS maintenance services from’ Metaswitch, and threatening to charge
supracompetitive prices on legacy DMS maintenance services for customers that
choose Metaswitch for their network transformations.

383. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
exclusionary conduct to acquire or maintain a monopoly in this relevant market Metaswitch has
been injured in its business and property, with resultant damages in amounts to be proven at trial,
in at least the following ways: (1) Metaswitch has lost substantial business and customers and
profits; (2) Metaswitch has paid substantial legal fees defending against Ribbon’s bad faith
assertion of intellectual property rights; (3) Metaswitch’s costs of doing business have increased,
including costs associated with increased contracting time, the purchase of substantial insurance
policies and other onerous contracting terms due to customer fear of bad faith litigation from
Ribbon; and (4) Metaswitch has been substantially foreclosed from competing in the relevant
markets

384. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and

monopolistic conduct competition, customers and ultimate consumers in the Fixed-Line Network

89

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 95 of 119 Page|D #: 96

Transformation Market have been harmed by, among other things: (1) Ribbon’s ability to charge
supracompetitive prices for fixed-line network transformation; (2) the reduced availability of
competitive options and preferred products and services; (3) lower quality products and services;
(4) the reduced output and availability of network transformations; and (5) the reduced output and
availability of new innovative products and services

385. Metaswitch has also suffered substantial irreparable damage to its goodwill and
reputation by Ribbon’s unlawful conduct that cannot be fully compensated in monetary damages
alone.

386. Ribbon’s anticompetitive and exclusionary conduct affected a significant volume

of interstate commerce.

COUNT II

Attempted Monopolization of the Fixed-Line Network Transformation Market
Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2

387. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 386 as if fully set forth herein.

388. As detailed above, Ribbon has monopoly power, or at a minimum, a dangerous
probability of acquiring monopoly power, in the Fixed-Line Network Transformation Market,
including the power to control prices and exclude competition.

389. Ribbon has willfully, knowingly, and with specific intent to do so, attempted to
monopolize the Fixed-Line Network Transformation Market, in violation of Section 2 of the
Sherman Act, 15 U.S.C. § 2.

390. Ribbon’s anticompetitive conduct alleged herein--as set forth in paragraphs 183

through 354 above_has been directed at accomplishing the unlawful objective of controlling

90

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 96 of 119 Page|D #: 97

prices and/or preventing competition in the Fixed-Line Network Transformation Market by,
among other exclusionary acts:

a. Acquiring competitors to eliminate competition in the market;

b. Asserting (often newly acquired) patents in bad faith against Metaswitch and its
customers including patents with exclusionary power attained through standard-
setting manipulation that should have been included in royalty-free licenses;

c. Filing a series of bad faith and objectively unreasonable lawsuits and making
threats of such lawsuits against Metaswitch in an attempt to wear Metaswitch down
and either force a merger or drive Metaswitch out of business as opposed to
adjudicating claims on the merits;

d. Making materially false representations to customers regarding Metaswitch’s
finances products services and ability to compete in the relevant markets;

e. Pricing below average variable cost on certain business to prevent Metaswitch
from winning business with a reasonable prospect of recouping the losses from
monopoly pricing on other products;

f. Leveraging its monopoly power in the Legacy DMS Maintenance Market to
exclude Metaswitch from competing in the Fixed-Line Network Transformation
Market by engaging in exclusionary conditional pricing conduct_-specifically, by
threatening to charge supracompetitive prices for maintenance services for
customers that chose to do business with Metaswitch or that did not do business
only with Ribbon;

g. Offering bundled discounts to customers conditioned on those customers only

doing business with Ribbon for network transformation; and

91

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 97 of 119 Page|D #: 98

h. Willfully and intentionally using its monopoly power in the Legacy DMS
Maintenance Market to unlawfully maintain or attempt to maintain monopoly
power in the Fixed-Line Network Transformation Market--specifically, by falsely
asserting that no other company is legally capable of providing any sort of
maintenance service on legacy DMS switches threatening bad faith intellectual
property litigation against Metaswitch and customers seeking to purchase legacy
DMS maintenance services from Metaswitch, and threatening to charge
supracompetitive prices on legacy DMS maintenance services for customers that
choose Metaswitch for their network transformations.

391. Ribbon’s anticompetitive conduct presents a dangerous probability that Ribbon
will succeed, to the extent it has not already, in its attempt to monopolize the Fixed-Line Network
Transforrnation Market

392. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
exclusionary conduct to acquire or maintain a monopoly in this relevant market Metaswitch has
been injured in its business and property, with resultant damages in amounts to be proven at trial,
in at least the following ways: (1) Metaswitch has lost substantial business and customers and
profits; (2) Metaswitch has paid substantial legal fees defending against Ribbon’s bad faith
assertion of intellectual property rights; (3) Metaswitch’s costs of doing business have increased,
including costs associated with increased contracting time, the purchase of substantial insurance
policies and other onerous contracting terms due to customer fear of bad faith litigation from
Ribbon; and (4) Metaswitch has been substantially foreclosed from competing in the relevant

markets

92

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 98 of 119 Page|D #: 99

393. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
monopolistic conduct, competition, customers and ultimate consumers in the Fixed-Line Network
Transformation Market have been harmed by, among other things: (1) Ribbon’s ability to charge
supracompetitive prices for fixed-line network transformation; (2) the reduced availability of
competitive options and preferred products and services; (3) lower quality products and services;
(4) the reduced output and availability of network transformations and (5) the reduced output and
availability of new innovative products and services

394. Metaswitch has also suffered substantial irreparable damage to its goodwill and
reputation by Ribbon’s unlawful conduct that cannot be fully compensated in monetary damages
alone.

395. Ribbon’s anticompetitive and exclusionary conduct affected a significant volume

of interstate commerce.

COUNT III

Monopolization of the Legacy DMS Maintenance Market
Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2

396. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 395 as if fully set forth herein.

397. As detailed above, Ribbon has monopoly power in the Legacy DMS Maintenance
Market including the power to control prices and exclude competition.

398. As alleged herein, Ribbon has willfully and intentionally engaged in
anticompetitive conduct in order to unlawfully maintain its monopoly in this market in violation
of Section 2 of the Sherman Act, 15 U.S.C. § 2.

399. Ribbon has effectively monopolized, and further threatens to maintain its monopoly

of, competition in the Legacy DMS Maintenance Market by, among other exclusionary acts:

93

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 99 of 119 Page|D #: 100

a. Acquiring competitors to eliminate competition in the market;

b. Asserting (often newly acquired) patents in bad faith against Metaswitch and its
customers including patents with exclusionary power attained through standard-
setting manipulation that should have been included in royalty-free licenses;

c. Filing a series of bad faith and objectively unreasonable lawsuits and making
threats of such lawsuits against Metaswitch in an attempt to wear Metaswitch down
and either force a merger or drive Metaswitch out of business as opposed to
adjudicating claims on the merits;

d. Making materially false representations to customers regarding Metaswitch’s
finances products services and ability to compete in the relevant markets;

e. Pricing below average variable cost on certain business to prevent Metaswitch
from winning business with a reasonable prospect of recouping the losses from
monopoly pricing on other products;

f. Offering bundled discounts to customers conditioned on those customers only
doing business with Ribbon for network transformation; and

g Falsely asserting that no other company is legally capable of providing any sort of
maintenance service on legacy DMS switches

400. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
exclusionary conduct to acquire or maintain a monopoly in this relevant market Metaswitch has
been injured in its business and property, with resultant damages in amounts to be proven at trial,
in at least the following ways: (1) Metaswitch has lost substantial business and customers and
profits; (2) Metaswitch has paid substantial legal fees defending against Ribbon’s bad faith

assertion of intellectual property rights; (3) Metaswitch’s costs of doing business have increased,

94

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 100 of 119 Page|D #: 101

including costs associated with increased contracting time, the purchase of substantial insurance
policies and other onerous contracting terms due to customer fear of bad faith litigation from
Ribbon; and (4) Metaswitch has been substantially foreclosed from competing in the relevant
markets

401. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
monopolistic conduct competition, customers and ultimate consumers in the Legacy DMS
Maintenance Market have been harmed by, among other things: (1) Ribbon’s ability to charge
supracompetitive prices for legacy DMS maintenance services; (2) the reduced availability of
competitive options and preferred products and services; (3) lower quality products and services;
and (4) the reduced output and availability of new innovative products and services

402. Metaswitch has also suffered substantial irreparable damage to its goodwill and
reputation by Ribbon’s unlawful conduct that cannot be fully compensated in monetary damages
alone.

403. Ribbon’s anticompetitive and exclusionary conduct affected a significant volume
of interstate commerce.

COUNT IV

Attempted Monopolization of the Legacy DMS Maintenance Market
Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2

404. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 403 as if fully set forth herein.

405. As detailed above, Ribbon has monopoly power, or at a minimum, a dangerous
probability of acquiring monopoly power, in the Legacy DMS Maintenance Market including the

power to control prices and exclude competition.

95

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 101 of 119 Page|D #: 102

406. Ribbon has willfully, knowingly, and with specific intent to do so, attempted to
monopolize the Legacy DMS Maintenance Market, in violation of Section 2 of the Sherman Act,
15 U.S.C. § 2.

407. Ribbon’s anticompetitive conduct alleged herein-as set forth in paragraphs 183
through 354 above_has been directed at accomplishing the unlawful objective of controlling
prices and/or preventing competition in the Legacy DMS Maintenance Market by, among other
exclusionary acts:

a. Acquiring competitors to eliminate competition in the market;

b. Asserting (often newly acquired) patents in bad faith against Metaswitch and its
customers including patents with exclusionary power attained through standard-
setting manipulation that should have been included in royalty-free licenses;

c. Filing a series of bad faith and objectively unreasonable lawsuits and making
threats of such lawsuits against Metaswitch in an attempt to wear Metaswitch down
and either force a merger or drive Metaswitch out of business as opposed to
adjudicating claims on the merits;

d. Making materially false representations to customers regarding Metaswitch’s
finances products services and ability to compete in the relevant markets;

e. Pricing below average variable cost on certain business to prevent Metaswitch
from winning business with a reasonable prospect of recouping the losses from
monopoly pricing on other products;

f. Offering bundled discounts to customers conditioned on those customers only

doing business with Ribbon for network transformation; and

96

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 102 of 119 Page|D #: 103

g. Falsely asserting that no other company is legally capable of providing any sort of
maintenance service on legacy DMS switches
408. Ribbon’s anticompetitive conduct presents a dangerous probability that Ribbon will
succeed, to the extent it has not already, in its attempt to monopolize the Legacy DMS Maintenance
Market l
409. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
exclusionary conduct to acquire or maintain a monopoly in this relevant market Metaswitch has
been injured in its business and property, with resultant damages in amounts to be proven at trial,
in at least the following ways: (1) Metaswitch has lost substantial business and customers and
profits; (2) Metaswitch has paid substantial legal fees defending against Ribbon’s bad faith
assertion of intellectual property rights; (3) Metaswitch’s costs of doing business have increased,
including costs associated with increased contracting time, the purchase of substantial insurance
policies and other onerous contracting terms due to customer fear of bad faith litigation from
Ribbon; and (4) Metaswitch has been substantially foreclosed from competing in the relevant
markets
410. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
monopolistic conduct competition, customers and ultimate consumers in the Legacy DMS
Maintenance Market have been harmed by, among other things: (1) Ribbon’s ability to charge
supracompetitive prices for legacy DMS maintenance services (2) the reduced availability of
competitive options and preferred products and services; (3) lower quality products and services;

and (4) the reduced output and availability of new innovative products and services

97

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 103 of 119 Page|D #: 104

411. Metaswitch has also suffered substantial irreparable damage to its goodwill and
reputation by Ribbon’s unlawful conduct that cannot be fully compensated in monetary damages
alone.

412. Ribbon’s anticompetitive and exclusionary conduct affected a significant volume
of interstate commerce.

COUNT V

Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1

413. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 412 as if fully set forth herein.

414. As detailed above (see paragraphs 135 through 159), Ribbon has sufficient
economic power in the Legacy DMS Maintenance Market to coerce network operators into
agreeing to purchase maintenance services and/or fixed-line network transformation products and
services from Ribbon, even when they would prefer to do so from Metaswitch.

415. Ribbon has engaged in coercive pricing practices by, among other anticompetitive
acts:

a. Coercing customers to agree to purchase fixed-line network transformation
products and services from Ribbon by threatening to charge supracompetitive
prices for legacy DMS maintenance services;

b. Coercing customers to agree to not to purchase fixed-line network transformation
products and services from Metaswitch by threatening to charge supracompetitive
prices for legacy DMS maintenance services

c. Coercing customers to agree to purchase fixed-line network transformation

products and services from Ribbon by threatening to charge supracompetitive

98

Case 6-:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 104 of 119 Page|D #: 105

prices for legacy DMS maintenance services unless customers agree not to purchase
fixed-line network transformation products and services from Metaswitch;

d. Coercing customers to agree to purchase fixed-line network transformation
products and services from Ribbon by providing discounts below average variable
cost on legacy DMS maintenance services conditioned on the agreement that the
customers will not purchase fixed-line network transformation products and
services from Metaswitch or will only use Ribbon for network transformation;

e. Coercing customers to agree to purchase additional and/or continuing legacy DMS
and/or legacy TDM maintenance services from Ribbon by threatening to charge
supracompetitive prices for a remaining portion of legacy DMS maintenance
services provided by Ribbon;

f. Coercing customers not to purchase legacy DMS and/or legacy TDM maintenance
services from Metaswitch by threatening to charge supracompetitive prices for a
portion of legacy DMS and/or legacy TDM maintenance services provided by
Ribbon.

416. Ribbon actually coerced customers to agree not to do business with Metaswitch or
to select Ribbon instead for their fixed-line network transformation projects

417. Ribbon’s coercive pricing conduct effectively tied its fixed-line network
transformation products and services to its legacy DMS maintenance services

418. As a direct and proximate result of Ribbon’s coercive pricing conduct Metaswitch
has incurred substantial damages because it has lost the network transformation business of
numerous customers that would have selected Metaswitch for their network transformation

projects but for Ribbon’s coercive pricing conduct

99

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 'Page 105 of 119 Page|D #: 106

419. As a result of Ribbon’s conditional and bundled discounts Ribbon substantially
foreclosed competition in the Fixed-Line Network Transfonnation Market by coercing network
operators not to purchase fixed-line network transformation products and services from
Metaswitch, Ribbon’s only remaining significant competitor in the Fixed-Line Network
Transforrnation Market,

420. As a result of Ribbon’s conditional discounts Ribbon substantially foreclosed
competition in the Legacy DMS Maintenance Market by coercing network operators not to
purchase legacy DMS and/or TDM maintenance services from Metaswitch, Ribbon’s former
competitor in the Legacy DMS Maintenance Market Ribbon’s anticompetitive conduct is
currently completely excluding Metaswitch from the Legacy DMS Maintenance Market,

421. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
exclusionary use of coercive pricing, Metaswitch has been injured in its business and property,
with resultant damages in amounts to be proven at trial, in at least the following ways:
(1) Metaswitch has lost substantial business and customers and profits; (2) Metaswitch has paid
substantial legal fees defending against Ribbon’s bad faith assertion of intellectual property rights;
(3) Metaswitch’s costs of doing business have increased, including costs associated with increased
contracting time, the purchase of substantial insurance policies and other onerous contracting
terms due to customer fear of bad faith litigation from Ribbon; and (4) Metaswitch has been
substantially foreclosed from competing in the relevant markets

422. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
exclusionary coercive pricing conduct competition, customers and ultimate consumers in the
Fixed-Line Network Transformation Market and the Legacy DMS Maintenance Market have been

harmed by, among other things: (1) Ribbon’s ability to charge supracompetitive prices for fixed-

100

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 106 of 119 Page|D #: 107

line network transformation and legacy DMS maintenance services; (2) the reduced availability of
competitive options and preferred products and services; (3) lower quality products and services;
(4) the reduced output and availability of network transformations and legacy DMS maintenance
services; (5) the reduced output and availability of new innovative products and services

423. Metaswitch has also suffered substantial irreparable damage to its goodwill and
reputation by Ribbon’s unlawful conduct that cannot be fully compensated in monetary damages
alone.

424. Ribbon’s anticompetitive and coercive pricing conduct affected a significant
volume of interstate commerce.

COUNT VI

Patent Misuse
Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2

425. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 424 as if fully set forth herein.

426. Ribbon unlawfully misused its patents by asserting them beyond the scope of the
right granted by such patents to exclude others from practicing the claimed inventions Ribbon’s
patent misuse has been done with both anticompetitive purpose and effect

427. First, Ribbon threated intellectual property litigation against Metaswitch for
entering the Legacy DMS Maintenance Market, when Ribbon’s patents (which it acquired from
Nortel) cover only the legacy DMS products themselves and not the usage, services repair, or
maintenance relating to those products Even Ribbon sells and tracks the revenue for maintenance
service separate from that of product sales

428. Ribbon also misused its patents by asserting them against Metaswitch and its

customers in litigation and in threats even though they were encumbered with the obligation to

101

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 107 of 119 Page|D #: 108

license either royalty-free or on fair, reasonable, and non-discriminatory terms under various
standards

429. Additionally, Ribbon threatened Metaswitch with patent infringement litigation if
Metaswitch pursued its line frame adapter product Numerous network operators had asked for a
product such as the line frame adapters which would have helped bring down the time and
substantial labor costs of network transformation due to the extensive manual transfers of the
copper wirelines otherwise required.

430. Metaswitch’s line frame adapters complied with an open industry standard and
would not have infringed any Ribbon patent Nonetheless, Ribbon asserted undisclosed patents
and/or other intellectual property against Metaswitch and its customers with a reckless disregard
for any legitimate legal right to do so. Ribbon’s conduct forced Metaswitch to discontinue
developing this product despite the substantial investment of time and money and the significant
interest from customers

431. Ribbon has also misused its patents by asserting its patents in bad faith outside the
geographic scope of U.S. patents For example, Metaswitch was forced to incur increased costs
relating to at least one customer in Canada based on concerns relating to litigation over U.S.
patents

432. As a result of Ribbon’s patent misuse, competition has been harmed because,
among other things Ribbon’s patent misuse has substantially foreclosed its competitors from the
Legacy DMS Maintenance Market prevented innovative and cost-saving products to be
commercialized as requested by network operators and imposed substantial additional costs on
competitors and on the price of network transformation for customers in the Fixed-Line Network

Transformation Market thereby reducing output and restraining competition. Metaswitch has also

102

CaS€ 6219-CV-OOO77-JRG-.]DL DOCUment 4 Filed 11/19/18 Page 108 Of 119 Page_|D #Z 109

been forced to pay attorneys’ fees and costs that otherwise would have been spent innovating new
products for the Fixed-Line Network Transformation Market,

433. A declaration that Ribbon may not lawfully exclude Metaswitch from performing
legacy DMS switch maintenance services and from pursuing its line frame adapters based on any
patent rights and/or other intellectual property is necessary to end Ribbon’s unlawful assertions of
its patents and/or intellectual property beyond any lawfully granted rights

_C_(MIM

False Advertising
Violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125(a)

434. Plaintiffs repeat and reassert each of the allegations contained in paragraphs l
through 433 as if fully set forth herein.

435. Ribbon has willfully misrepresented and/or omitted material facts features
qualities, and characteristics of Metaswitch’s products and services including its ability to provide
products and services on an ongoing basis in advertising and promotional activity that took place
in interstate commerce and, on information and belief, have been widely disseminated to
substantial numbers of actual and potential Metaswitch customers in the course of Ribbon’s
advertising of its products and services in connection with competitive bids against Metaswitch.

436. Each of the uses by Ribbon of false and misleading representations and omissions
of material fact set forth above, including but not limited to the aforesaid claims and suggestions
(direct or implied) that Metaswitch is likely to go bankrupt such that Metaswitch’s products and
services would no longer be available; that Metaswitch’s products and/or services infringed upon
Ribbon’s 4 intellectual property rights; that Ribbon would obtain an injunction to prevent
Metaswitch from selling its products and services; and that Ribbon’s intellectual property rights

and/or proprietary information prevented Metaswitch from being able to provide maintenance

103

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 109 of 119 Page|D #: 110

services on legacy DMS switches or to provide a line frame adapter product bringing down the
cost of fixed-line network transformation, constitute, individually and in combination, a
misleading use of a word, term, and name that tends to deceive or mislead consumers and the trade
in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

437. Ribbon has willfully continued making these claims in spite of its awareness of
their falsity and/or potential to mislead.

438. On further information and belief, these misrepresentations collectively and
individually, have in fact confused, misled, and deceived customers deprived Metaswitch of
substantial sales to customers; threatened the loss of substantial future sales; and caused significant
harm to Metaswitch’s goodwill and reputation, further hurting Metaswitch’s ability to compete for
future sales

439. These false and misleading statements have been made in private communications
with customers to dissuade them from purchasing products and services from Metaswitch,
Because these conversations have been made in private, Metaswitch has largely been unable to
correct the false and misleading information being spread by Ribbon.

440. These false and misleading statements were made for the purpose of eliminating
Metaswitch as a competitor and unlawfully acquiring and maintaining Ribbon’s monopoly power
in the relevant markets

COUNT VIII

Violation of the Donnelly Act, N.Y. Gen. Bus. Law § 340, et seq.

441. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 440 as if fully set forth herein.
442. The violations of Sections 1 and 2 of the Sherman Act set forth above also constitute

violations of the Donnelly Act, N.Y. Gen. Bus. Law §§ 340-47, as Ribbon has established and

104

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 110 of 119 Page|D #: 111

maintained its monopoly through numerous acquisitions and combinations of competitors and
subsequent monopoly leveraging, unlawful tying, and other exclusionary agreements that
constitute concerted and unreasonably anticompetitive actions in violation of the Donnelly Act

443. Ribbon has also engaged in concerted conduct with One Equity Partners in
furtherance of eliminating competitors and consolidating the relevant markets for the explicit
purpose of raising prices One Equity Partners has helped fund Ribbon’s acquisitions and, on
information and belief, has assisted in spreading false and misleading information about
Metaswitch for the purpose of restraining competition,

444. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
exclusionary use of coercive pricing, Metaswitch has suffered injury to its competitive interest in
its business, with resultant damages in amounts to be proven at trial, in at least the following ways:
(1) Metaswitch has lost substantial business and customers and profits; (2) Metaswitch has paid
substantial legal fees defending against Ribbon’s bad faith assertion of intellectual property rights;
(3) Metaswitch’s costs of doing business have increased, including costs associated with increased
contracting time, the purchase of substantial insurance policies and other onerous contracting
terms due to customer fear of bad faith litigation from Ribbon; and (4) Metaswitch has been
substantially foreclosed from competing in the relevant markets

445. As a direct foreseeable, and proximate result of Ribbon’s anticompetitive and
exclusionary conduct competition, customers and ultimate consumers in the Fixed-Line Network
Transformation Market and the Legacy DMS Maintenance Market have been harmed by, among
other things (1) Ribbon’s ability to charge supracompetitive prices for fixed-line network
transformation and legacy DMS maintenance services (2) the reduced availability of competitive

options and preferred products and services (3) lower quality products and services (4) the

105

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 111 of 119 Page|D #: 112

reduced output and availability of network transformations and legacy DMS maintenance services
and (5) the reduced output and availability of new innovative products and services

446. Metaswitch has also suffered substantial irreparable damage to its goodwill and
reputation by Ribbon’s unlawful conduct that cannot be fully compensated in monetary damages
alone.

COUNT IX

Deceptive Acts
Violation of New York General Business Law § 349

447. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 446 as if fully set forth herein.

448. Numerous false statements were disseminated from Ribbon’s predecessor,
Genband’s New York office.

449. Ribbon made numerous material and false statements about the sustainability of
Metaswitch’s business, the likelihood that Metaswitch would go bankrupt and Metaswitch’s
purported infringement of Ribbon’s patents which have misled or are likely to mislead
Metaswitch’s customers and prospective customers This false advertising campaign was and is
undertaken in both objective and subjective bad faith, as set forth in further detail above. Ribbon’s
conduct was immoral, unethical, oppressive, unscrupulous or substantially injurious to customers
and members of the public are likely to be deceived.

450. As a direct proximate, and foreseeable result of Ribbon’s wrongful conduct
Metaswitch has suffered harm in New York and elsewhere. Metaswitch has suffered an economic
injury in fact including the loss of money from lost sales revenue, and market share; increased
costs; and unnecessary litigation expenses as a result of Ribbon’s deceptive business acts and

practices

106

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 112 of 119 Page|D #: 113

COUNT X

Unf`air Competition and False Advertising
Violation of Cal. Bus. & Prof. Code §§ 17200-17210 and 17500

451. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 450 as if fully set forth herein.

452. Ribbon has engaged in unfair competition and false advertising within the meaning
of Cal. Bus. & Prof. Code §§ 17200-17210 and 17500.

453. Ribbon’s conduct constitutes unlawful and unfair business acts or practices
including but not limited to: (1) making material and false statements to Metaswitch’s customers
that have misled or are likely to mislead Metaswitch’s customers and prospective customers about
the sustainability of Metaswitch’s business and ongoing viability of its products and services
(2) asserting patents in bad faith; (3) carrying out a pattern of anticompetitive sham litigation
against Metaswitch; (4) consolidating the Fixed-Line Network Transformation Market to raise
prices for customers (5) preventing competitors from providing legacy DMS maintenance
services (6) preventing Metaswitch from commercializing competitive line frame adapter
products This conduct has in part been directed at and caused injury to Metaswitch in California,
where Metaswitch maintains its headquarters

454. As a direct proximate, and foreseeable result of Ribbon’s wrongful conduct
competition in the Fixed-Line Network Transformation Market and the Legacy DMS Maintenance
Market, and California consumers have been injured in California. Ribbon’s wrongful conduct
brings a significant threat of injury to innovation, development quality, and price competition for
devices including softswitches, media gateways session border controllers line frame adapters

and other telephony products causing injury to consumers in California and elsewhere.

107

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 113 of 119 Page|D #: 114

455. Ribbon’s anticompetitive campaign against Metaswitch, and other competitors on
information and belief, along with wrongful efforts to consolidate the markets threaten
competition, constituting unlawful and unfair business acts or practices under Cal. Bus. & Prof.
Code § 17200. Most recently, Ribbon has continued its wrongful attempt to consolidate the
markets through the merger between Genband and Sonus which acquired competitor Taqua just
prior to merging with Genband, and Ribbon’s subsequent acquisition of Edgewater
Communications in 2018. Ribbon’s efforts to consolidate the markets are unfair conduct under
Cal. Bus. & Prof. Code § 17200 because its conduct threatens an incipient violation of antitrust
laws violates the policy or spirit of one of those laws because its effects are comparable to or the
same as a violation of the law, or otherwise significantly threatens or harms competition.

456. Ribbon’s false advertising includes the material and false statements to
Metaswitch’s customers that have misled or are likely to mislead Metaswitch’s customers and
prospective customers about the sustainability of Metaswitch’s business, and the false statements
of patent infringement against Metaswitch. This false advertising campaign was and is undertaken
in both objective and subjective bad faith, as set forth in further detail above. Ribbon’s conduct
was immoral, unethical, oppressive, unscrupulous or substantially injurious to customers and
members of the public are likely to be deceived.

457. As a direct proximate, and foreseeable result of Ribbon’s wrongful conduct
Metaswitch has suffered harm in California. Metaswitch has suffered an economic injury in fact
including the loss of money from lost sales revenue, and market share, increased costs and
unnecessary litigation expenses as a result of Ribbon’s unfair business acts and practices

constituting unfair competition.

108

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 114 of 119 Page|D #: 115

458. Such harm includes but is not limited to, the expenditure of Metaswitch employee
time and resources in California, including Metaswitch employees operating out of Metaswitch
Network Corp.’s United States offices in Los Altos and Alameda and Metaswitch Network Corp.’s
former office in San Francisco, and including, but not limited to, the time and resources of
Metaswitch management residing and working in California. Such harm also includes the
expenditure of other employee time and resources within the state of Califomia, regardless of
where those employees reside or work, including the time and resources of other Metaswitch
management

459. Ribbon committed the specific acts alleged herein maliciously, fraudulently, and
oppressively, with the wrongful intention of injuring Metaswitch in California and other markets
and acted with an improper motive amounting to malice and in conscious disregard of
Metaswitch’s rights

COUNT Xl

Declaratory Judgment
28 U.S.C. § 2201

460. Plaintiffs repeat and reassert each of the allegations contained in paragraphs 1
through 459 as if fully set forth herein.
461. Pursuant to 28 U.S.C. § 2201, Metaswitch seeks a declaration that:
a. Ribbon has monopolized, or in the alternative, attempted to monopolize, the
Fixed-Line Network Transformation Market and the Legacy DMS Maintenance
Market in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2;
b. Ribbon has unlawfully leveraged its monopoly power in the Legacy DMS
Maintenance Market to monopolize the Fixed-Line Network Transformation

Market in violation of Section 2 of the Sherman Act 15 U.S.C. § 2;

109

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 115 of 119 Page|D #: 116

c. Ribbon has engaged in coercive pricing conduct in violation of Section 1 of the
Sherman Act 15 U.S.C. § 1;

d. Metaswitch has a royalty-free license to U.S. Patent Nos. 6,772,210 (“Method
and Apparatus for Exchanging Communications Between Telephone Number
Based Devices in an lnternet Protocol Environment”), 6,791,971 (“Method and
Apparatus for Providing a Communications Service, for Communication and
for Extending Packet Network Functionality”), 7,047,561 (“Firewall for Real-
Time lnternet Applications”), 6,934,279 and 7,995,589 (“Controlling Voice
Communications over a Data Networ ”), and 8,600,006 (“Voice Continuity
Among User Terminals”) (collectively, the “CableLabs Patents”), pursuant to
the royalty-free licensing provision under Nortel Networks Cable Solutions
lnc.’s and Ribbon’s agreements with CableLabs and Ribbon may no longer
assert such patents against Metaswitch;

e. Metaswitch is allowed to perform standard maintenance work on legacy DMS
switches without infringing any intellectual property of Ribbon, and Ribbon
cannot assert otherwise to Metaswitch’s customers and potential customers

f. Metaswitch can make line frame adapters without infringing any intellectual
property of Ribbon, and Ribbon cannot assert otherwise to Metaswitch’s
customers and potential customers

g Ribbon has engaged in false and/or misleading advertising and promotional
activity in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);

h. Ribbon has been unjustly enriched as a result of its unlawful conduct

110

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 116 of 119 Page|D #: 117

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand a trial by jury and hereby respectfully request:

A. Pursuant to 15 U.S.C. § 15, compensatory and trebled damages resulting from
Ribbon’s violations of the Sherman Act;

B. Pursuant to 28 U.S.C. § 2201, a declaration that Ribbon has monopolized, or in the
alternative, attempted to monopolize, the Fixed-Line Network Transforrnation Market and the
Legacy DMS Maintenance Market in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2;

C. Pursuant to 28 U.S.C. § 2201, a declaration that Ribbon has unlawfully leveraged
its monopoly power in the Legacy DMS Maintenance Market to monopolize the Fixed-Line
Network Transformation Market in violation of Section 2 of the Sherman Act;

D. Pursuant to 28 U.S.C. § 2201, a declaration that Ribbon has engaged in coercive
pricing conduct in violation of Section 1 of the Sherman Act 15 U.S.C. § 1;

E. Pursuant to 15 U.S.C. § 26, permanent injunctive relief preventing Ribbon from
asserting Nortel’s CableLabs Patents--U.S. Patent Nos. 6,772,210 (“Method and Apparatus for
Exchanging Communications Between Telephone Number Based Devices in an Internet Protocol
Environment”), 6,791,971 (“Method and Apparatus for Providing a Communications Service, for
Communication and for Extending Packet Network Functionality”), 7,047,561 (“Firewall for
Real-Time lnternet Applications”), 6,934,279 and 7,995,589 (“Controlling Voice
Communications over a Data Network”), and 8,600,006 (“Voice Continuity Among User
Terminals”) (collectively, the “CableLabs Patents”)_against Metaswitch;

F. Pursuant to 28 U.S.C. §2201, a declaration that Metaswitch has a royalty-free
license to use the patents that Nortel and Ribbon contributed to and did not withdraw from the

Pac~ketCable standard.

111

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 117 of 119 Page|D #: 118

G. Pursuant to 15 U.S.C. § 26, permanent injunctive relief preventing Ribbon from
continuing the unlawful acts in violation of Sections 1 and 2 of the Sherman Act;

H. Pursuant to 15 U.S.C. §26, permanent injunctive relief preventing Ribbon from
offering discounts to customers on the condition that the customers do not purchase products or
services from Metaswitch.

l. Pursuant to 28 U.S.C. § 2201, a declaration that Metaswitch is allowed to perform
standard maintenance work on legacy DMS switches without violating Ribbon’s intellectual
property rights and Ribbon cannot assert otherwise to Metaswitch’s customers and potential
customers

J. Pursuant to 28 U.S.C. § 2201, a declaration that Metaswitch can make line frame
adapters without violating Ribbon’s intellectual property rights and Ribbon cannot assert
otherwise to Metaswitch’s customers and potential customers

K. Pursuant to 28 U.S.C. § 2201, a declaration that Ribbon has engaged in false and/or
misleading advertising and promotional activity in violation of Section 43(a) of the Lanham Act,
15 U.S.C. § 1125(a);

L. Pursuant to 15 U.S.C. §§ 1116_17, permanent injunctive relief preventing and
restraining Ribbon from continuing its unlawful acts in violation of the Lanham Act 15 U.S.C.
§ 1 125(a), recovery of Ribbon’s profits and Metaswitch’s trebled damages resulting from Ribbon’s
violations of the Lanham Act, recovery of the costs of this action, and attomeys’ fees

M. Pursuant to N.Y. Gen. Bus. Law §§ 349-50, permanent injunctive relief preventing
and restraining Ribbon from continuing its unlawful acts recovery of Metaswitch’s damages

resulting from Ribbon’s violations of law, and recovery of attorneys’ fees

112

Case 6:19-cv-00077-.]RG-.]DL Document 4 Filed 11/19/18 Page 118 of 119 Page|D #: 119

N. Pursuant to N.Y. Gen. Bus. Law § 340(5), trebled damages resulting from Ribbon’s
violations of the Donnelly Act and permanent injunctive relief preventing Ribbon from continuing
the unlawful acts in violation of the Donnelly Act;

O. Pursuant to 28 U.S.C. § 26, such other permanent injunctive relief as the Court finds

necessary to restore competition in the relevant markets or based upon this Court’s declaratory

judgments

P. Pre-judgment and post-judgment interest at the maximum legal rate;

Q. Metaswitch’s costs, expenses and reasonable attorneys’ fees in bringing this
action; and

R. Such other relief as this Court may deem just and proper.

JURY TRIAL DEMANDED

Plaintiffs hereby demand a trial by jury on all issues triable by jury.

113

(`Q_QQ 6'1Q-P\l-OOO77-1P(`-JD|

Dated: November 19, 2018

Dnr‘llmnnt A l:i|nri 11/1 Q/'|R D;\Qp '|'|Q nf '|'|Q DAQQ|D #' 170

WINSTON & STRAWN LLP

J€j“rbj L e`§sler

Susannah . Torpey

Mulan Cui, pro hac vice forthcoming
Brett M. Waters, pro hac vice forthcoming
200 Park Avenue

New York, NY 10166

(212) 294-6700
jkessler@winston.com
storpey@Winston.com
mcui@winston.com
bwaters@winston.com

Thomas M. Melsheimer, pro hac vice
forthcoming

2121 North Pearl Street

Dallas, TX 75201

(214) 453-6500

tmelsheimer@winston.com

Attorneys for Plaintiffs

Metaswitch Networks Ltd. and
Metaswitch Networks Corp.

114

